
  Angola 2010
  
  

  

  


Preamble


We, the people of Angola, through its lawful representatives, the legislators of the nation, freely elected in the parliamentary elections of September 2008;


Aware that these elections are part of the long tradition of the struggle of the Angolan people to achieve their citizenship and independence, proclaimed on 11 November 1975, the date on which the first Constitutional Law in the history of Angola came into force, and courageously preserved through collective sacrifice in the defence of national sovereignty and the territorial integrity of the country;


Having received, by the said popular vote and under the provision contained in Article 158 of the Constitutional Law of 1992, the noble and irrefusable mandate to proceed with the drawing up and approval of the Constitution of the Republic of Angola;


Conscious of the immense importance and great value invested in the creation and adoption of the first and fundamental law of the state and of Angolan society;


Noting that the Constitution of the Republic of Angola is linked to, and a direct part of, the long and enduring struggle of the Angolan people, first to resist colonial occupation, then to achieve the independence and the dignity of a sovereign state, and later to build a democratic state based on the rule of law and a just society in Angola;


Invoking the memory of our ancestors and calling upon the wisdom of the lessons of our shared history, our centuries-old roots and the cultures that have enriched our unity;


Inspired by the best lessons in African tradition - the essence of Angolan culture and identity;


Armed with a culture of tolerance and profoundly committed to reconciliation, equality, justice and development;


Having decided to build a society based on equal opportunities, commitment, fraternity and unity in diversity;


Determined to build together a just and progressive society that respects life, equality, diversity and human dignity;


Remembering that the present Constitution represents the culmination of the constitutional transition initiated in 1991, following the passing of Law no. 12/91 by the Assembly of the People, enshrining multi-party democracy, guarantees of the fundamental rights and freedoms of citizens and a market economy, changes extended later by Constitutional Revision Law no 23/92;


Reaffirming our commitment to the values and fundamental principles of the independence, sovereignty and the unity of a democratic state based on the rule of law, pluralism of political expression and organisation, the separation and balance between the powers of bodies that exercise sovereign power, the market economy and respect and guarantees for fundamental human rights and freedoms, which constitute the essential pillars supporting and structuring this Constitution;


Aware that a Constitution such as this, due to its shared values, principles and norms, is an important factor in national unity and a powerful driving force for the development of the state and society;


Solemnly striving to strictly fulfil and respect this Constitution and hoping that this may serve as a model for the behaviour of citizens, political forces and the whole of Angolan society;


Invoking and paying homage to the memory of all our heroes and each and every Angola man and woman who lost their lives in the defence of the fatherland;


Faithful to the deepest wishes of the Angolan people for stability, dignity, liberty, development and the building of a modern, prosperous, inclusive, democratic and just country;


Committed to providing a legacy for future generations and to the exercise of our sovereignty;


We hereby pass this Constitution as the Supreme and Fundamental Law of the Republic of Angola.



TITLE I. FUNDAMENTAL PRINCIPLES



Article 1. (The Republic of Angola)


Angola shall be a sovereign and independent Republic, based on the dignity of the individual and the will of the Angolan people, whose primary objective shall be to build a free, just, democratic, solidary society of peace, equality and social progress.



Article 2. (Democratic state based on the rule of law)




1. The Republic of Angola shall be a democratic state based on the rule of law and on the sovereignty of the people, the primacy of the Constitution and the law, the separation of powers and the interdependence of functions, national unity, pluralism of political expression and organisation, and representative and participatory democracy.




2. The Republic of Angola shall promote and defend the basic human rights and freedoms of individuals and members of organised social groups and shall ensure respect for them and guarantee their implementation through the legislative, executive and judicial powers, their organs and institutions, and on the part of all individuals and corporate bodies.



Article 3. (Sovereignty)




1. Single and indivisible sovereignty shall lie with the people, who shall exercise it through universal, free, equal, direct, secret and periodic suffrage in the various forms established in the Constitution, namely in order to choose their representatives.




2. The state shall exercise its sovereignty over all Angolan territory which, under the terms of this Constitution, the law and international law, includes its land, interior and territorial waters, air space, soil and sub-soil, seafloor and associated sea beds.




3. The state shall exercise jurisdiction and rights of sovereignty over the conservation, development and use of natural, biological and non-biological resources in the contiguous zone, the exclusive economic area and on the continental shelf, under the terms of the law and international law.



Article 4. (Exercise of political power)




1. Political power shall be exercised by whoever legally obtains it through free democratic elections, under the terms of the Constitution and the law.




2. The appropriation and exercise of political power by violent means or by any other means not stipulated in, or conforming to, the Constitution shall be illegal and punishable as a crime.



Article 5. (Territorial organisation)




1. The territory of the Republic of Angola shall be as historically defined by the geographical borders of Angola on 11 November 1975, the date of National Independence.




2. The provision contained in the previous point shall not compromise any additions that have been, or may come to be, established through international treaties.




3. For political and administrative purposes the Republic of Angola shall be organised territorially into provinces and, subsequently, municipalities. It may additionally be structured into communes and equivalent territorial divisions, under the terms of the Constitution and the law.




4. The definition of the limits and characteristics of territorial scales and their creation, modification or abolition within the context of political and administrative organisation, in addition to the organisation of territory for special purposes such as economic, military, statistical, ecological or similar purposes, shall be established by law.




5. The law shall establish the structure, designation and development of urban units and agglomerations.




6. Angolan territory shall be indivisible, inviolable and inalienable, and any action involving the breaking up or separation of its component parts shall be energetically resisted. No part of national territory or the rights of sovereignty which the state exerts over it may be transferred.



Article 6. (Supremacy of the Constitution and legality)




1. The Constitution shall be the supreme law of the Republic of Angola.




2. The state shall be subject to the Constitution and shall be based on the rule of law, respecting the law and ensuring that the law is respected.




3. Laws, treaties and other acts of the state, local government bodies and public bodies in general shall only be valid if they conform to the Constitution.



Article 7. (Custom)


The validity and legal force of custom which does not contradict the Constitution and does not threaten human dignity shall be recognised.



Article 8. (Unitary state)


The Republic of Angola shall be a unitary state whose organisation shall respect the principles of the autonomy of the local organs of power and administrative devolution and decentralisation, under the terms of the Constitution and the law.



Article 9. (Nationality)




1. Angolan nationality may be held by origin or acquired.




2. The child of a father or mother with Angolan nationality, born in Angola or abroad, shall be an Angolan citizen by origin.




3. A newborn child found in Angolan territory shall be presumed an Angolan citizen by origin.




4. No Angolan citizen by origin may be deprived of their original nationality.




5. The requirements for the acquisition, loss or re-acquisition of Angolan nationality shall be established by law.



Article 10. (Secular state)




1. The Republic of Angola shall be a secular state and there shall be separation between state and church, under the terms of the law.




2. The state shall recognise and respect the different religious faiths, which shall be free to organise and exercise their activities, provided that they abide by the Constitution and the laws of the Republic of Angola.




3. The state shall protect churches and faiths and their places and objects of worship, provided that they do not threaten the Constitution and public order and abide by the Constitution and the law.



Article 11. (Peace and national security)




1. The Republic of Angola shall be a nation dedicated to peace and progress and it shall be the duty of the state and the right and responsibility of all to guarantee peace and national security, respecting the Constitution and the law, in addition to international conventions.




2. Peace shall be based on the supremacy of the rule of law and legislation, with a view to ensuring the necessary conditions required for the stability and development of the country.




3. National security shall be based on the supremacy of the rule of law and legislation, development of the national security system and the strengthening of national will and shall guarantee to safeguard the state and ensure stability and development in the face of any threats or risks.



Article 12. (International relations)




1. The Republic of Angola shall respect and implement the principles of the United Nations Charter and the Charter of the Organisation of African Unity and shall establish friendly and cooperative relations with all states and peoples on the basis of the following principles:







a.
Respect for sovereignty and national independence;






b.
Equality amongst states;






c.
The rights of peoples to self-determination and independence;






d.
Peaceful solutions to conflicts;






e.
Respect for human rights;






f.
Non-interference in the affairs of other states;






g.
Reciprocal advantages;






h.
Repudiating and combating terrorism, drugs trafficking, racism, corruption and people and human organ trafficking;






i.
Cooperation with all peoples for peace, justice and progress.






2. The Republic of Angola shall defend the abolition of all forms of colonialism, aggression, oppression, domination and exploitation in relations between peoples.




3. The Republic of Angola shall strive to reinforce African identity and strengthen the work of the African states in enhancing the cultural heritage of the African peoples.




4. The Angolan state shall not permit foreign military bases to be established in its territory, notwithstanding its involvement, within the context of regional or international organisations, in peace-keeping forces and military cooperation and collective security systems.



Article 13. (International law)




1. General or common international law received under the terms of this Constitution shall form an integral part of the Angolan legal system.




2. Duly approved or ratified international treaties and agreements shall come into force in the Angolan legal system after they have been officially published and have entered into force in the international legal system, for as long as they are internationally binding upon the Angolan state.



Article 14. (Private property and free initiative)


The state shall respect and protect the private property of individuals and corporate bodies and free economic and entrepreneurial initiatives exercised within the terms of the Constitution and the law.



Article 15. (Land)




1. Land, which is by origin the property of the state, may be transferred to individuals or corporate bodies, with a view to its rational and full use, under the terms of the Constitution and the law.




2. Access to and use of land by local communities shall be recognised by law.




3. The provisions contained in the previous points do not compromise the possibility of expropriation for public use, with just compensation, under the terms of the law.



Article 16. (Natural resources)


The solid, liquid and gaseous natural resources existing in the soil and subsoil, in territorial waters, in the exclusive economic zone and in the continental shelf under the jurisdiction of Angola shall be the property of the state, which shall determine the conditions for concessions, surveys and exploitation, under the terms of the Constitution, the law and international law.



Article 17. (Political parties)




1. Within the framework of the Constitution and the law, political parties shall compete on the basis of a project for society and a political programme for the organisation and expression of the will of citizens, participating in political life and universal suffrage by democratic and peaceful means and respecting the principles of national independence, national unity and political democracy.




2. The constitution and functioning of political parties must, in accordance with law, respect the following fundamental principles:







a.
National character and scope;






b.
Free constitution;






c.
The public pursuance of aims;






d.
Freedom of affiliation and single affiliation;






e.
The use of peaceful means only to pursue aims and a ban on the creation or use of military, paramilitary or militarised organisations;






f.
Democratic organization and functioning;






g.
Minimum representation, as established by law;






h.
A ban on receiving monetary and economic contributions from foreign governments and government institutions;






i.
The rendering of accounts for the use of public funds.






3. Through their objectives, programmes and activities, political parties must contribute towards:







a.
The consolidation of the Angolan nation and national independence;






b.
Safeguarding territorial integrity;






c.
Reinforcing national unity;






d.
The defence of national sovereignty and democracy;






e.
The protection of fundamental freedoms and human rights;






f.
The defence of the republican nature of the government and the secular nature of the state.






4. Political parties shall be entitled to equal treatment by entities exercising political power, impartial treatment by the state press and the right to exercise democratic opposition, under the terms of the Constitution and the law.



Article 18. (National symbols)




1. The national symbols of the Republic of Angola shall be the national flag, the national insignia and the national anthem.




2. The national flag, national insignia and national anthem, symbols of national sovereignty and independence and of the unity and integrity of the Republic of Angola, are those adopted at the time of the proclamation of national independence on 11 November 1975 and are as described in Annexes I, II and III of this Constitution.




3. The technical specifications and provisions concerning deference and the use of the national flag, national insignia and national anthem shall be established by law.



Article 19. (Languages)




1. The official language of the Republic of Angola is Portuguese.




2. The state shall value and promote the study, teaching and use of other Angolan languages, in addition to the main international languages of communication.



Article 20. (Capital of the Republic of Angola)


The capital of the Republic of Angola is Luanda.



Article 21. (Fundamental tasks of the state)


The fundamental tasks of the Angolan state shall be:







a.
To guarantee national independence, territorial integrity and national sovereignty;






b.
To ensure fundamental rights, freedoms and guarantees;






c.
To gradually create the necessary conditions required to effectively implement the economic, social and cultural rights of citizens;






d.
To promote the well-being, social solidarity and improved quality of life for the people of Angola, specifically amongst the most deprived groups of the population;






e.
To promote the eradication of poverty;






f.
To promote policies that will make primary health care universal and free;






g.
To promote policies that will ensure universal access to compulsory free education under the terms defined by law;






h.
To promote equal rights and opportunities between Angolans, regardless of origins, race, party affiliations, sex, colour, age or any other form of discrimination;






i.
To make strategic, large-scale, permanent investments in human capital, with particular emphasis on the full development of children and young people, as well as in education, health care, the primary and secondary economy and other sectors that structure self-sustainable development;






j.
To ensure peace and national security;






k.
To promote equality between men and women;






l.
To defend democracy and ensure and foster the democratic participation of citizens and civil society in the resolution of national problems;






m.
To promote harmonious and sustainable development throughout national territory, protecting the environment, natural resources and the historic, cultural and artistic heritage of the nation;






n.
To protect, value and dignify Angolan languages of African origin, as part of the cultural heritage, and to promote their development, as living languages which reflect national identity;






o.
To promote sustained improvements to Angolan human development indexes;






p.
To promote excellence, quality, innovation, entrepreneurialism, efficiency and modernity in the performance of citizens, institutions, companies and services in various aspects of their lives and in the various sectors of activity;






q.
Other tasks as prescribed in the Constitution and by law.





TITLE II. FUNDAMENTAL RIGHTS AND DUTIES



CHAPTER I. GENERAL PRINCIPLES



Article 22. (Principle of universality)




1. Everyone shall enjoy the rights, freedoms and guarantees enshrined in the Constitution and shall be subject to the duties established in the Constitution and the law.




2. Angolan citizens residing or finding themselves abroad shall enjoy the rights, freedoms and guarantees and the protection of the state and shall be subject to the duties established in the Constitution and the law.




3. Everyone shall have duties with regard to the family, society, the state and other legally recognised institutions, in particular:







a.
To respect the rights, freedoms and property of others, morals, acceptable behaviour and the common good;






b.
To respect and be considerate of others without discrimination of any kind and to maintain relations that promote, safeguard and reinforce mutual respect and tolerance.





Article 23. (Principle of equality)




1. Everyone shall be equal under the Constitution and by law.




2. No-one may be discriminated against, privileged, deprived of any right or exempted from any duty on the basis of ancestry, sex, race, ethnicity, colour, disability, language, place of birth, religion, political, ideological or philosophical beliefs, level of education or economic, social or professional status.



Article 24. (Age of majority)


The age of majority shall be 18.



Article 25. (Foreigners and stateless persons)




1. Foreigners and stateless persons shall enjoy fundamental rights, freedoms and guarantees and the protection of the state.




2. The following are forbidden to foreigners and stateless persons:







a.
Holding office in bodies that exercise sovereign power;






b.
Electoral rights, under the terms of the law;






c.
Founding or serving in political parties;






d.
Entitlements to participation in politics, as stipulated by law;






e.
Access to a diplomatic career;






f.
Entry into the armed forces, the national police force and the intelligence and security organisations;






g.
Direct state administrative functions, under the terms of the law;






h.
Any other rights and duties reserved exclusively for Angolan citizens under the Constitution and the law.






3. Rights not conferred on foreigners may be granted to citizens of regional or cultural communities to which Angola may belong or be associated with, through international conventions and on the basis of reciprocity, with the exception of the right to vote and stand for election to bodies that exercise sovereign power.



Article 26. (Scope of fundamental rights)




1. The fundamental rights established in this Constitution shall not exclude others contained in the laws and applicable rules of international law.




2. Constitutional and legal precepts relating to fundamental rights must be interpreted and incorporated in accordance with the Universal Declaration of the Rights of Man, the African Charter on the Rights of Man and Peoples and international treaties on the subject ratified by the Republic of Angola.




3. In any consideration by the Angolan courts of disputes concerning fundamental rights , the international instruments referred to in the previous point shall be applied, even if not invoked by the parties concerned.



Article 27. (Rules governing rights, freedoms and guarantees)


The principles set out in this chapter shall apply to the rights, freedoms and guarantees and to fundamental rights of a similar nature that are established in the Constitution or are enshrined in law or international conventions.



Article 28. (Legal force)




1. The constitutional principles regarding fundamental rights, freedoms and guarantees are directly applicable to, and binding upon, all public and private entities.




2. The state must adopt legislative initiatives and other appropriate measures to ensure the gradual and effective realisation of economic, social and cultural rights, in accordance with the available resources.



Article 29. (Access to law and effective judicial protection)




1. Everyone shall be ensured access to the law and the courts in order to defend their legally protected rights and interests, and justice shall not be denied to anyone due to a lack of financial means.




2. Under the terms of the law, everyone shall possess the right to legal information and advice, to legal counsel and to be accompanied by a lawyer before any authority.




3. The law shall define and ensure adequate protection for the secrecy of legal proceedings.




4. Everyone shall have the right to secure a ruling in any suit to which he is a party within a reasonable period of time and by means of a fair process.




5. For the purpose of safeguarding personal rights, freedoms and guarantees, the law shall ensure citizens judicial proceedings that are characterised by swiftness and given priority, in order to secure effective and timely judicial protection against any threats or violations of these rights.



CHAPTER II. FUNDAMENTAL RIGHTS, FREEDOMS AND GUARANTEES



SECTION I. INDIVIDUAL AND COLLECTIVE RIGHTS AND FREEDOMS



Article 30. (Right to life)


The state shall respect and protect human life, which is inviolable.



Article 31. (Right to personal integrity)




1. The moral, intellectual and physical integrity of individuals shall be inviolable.




2. The state shall respect and protect the human person and human dignity.



Article 32. (Right to identity and privacy)




1. The right to personal identity, civil capacity, nationality, a good name and reputation, likeness, free speech, and privacy in personal and family life shall be recognised for all.




2. The law shall establish effective guarantees against the procurement and use of information relating to individuals and families in a manner which is abusive or offends against human dignity.



Article 33. (Inviolability of the home)




1. The home shall be inviolable.




2. No-one may enter or carry out a search or seizure in the home of any individual without their consent, except in situations prescribed under the Constitution and in law and when provided with a warrant from the appropriate authority issued for legally prescribed cases in the legally prescribed manner, in the case of flagrante delito or in emergency situations in order to provide assistance.




3. The law shall establish the cases in which the appropriate authority may order the entry, search and seizure of property, documents or other objects in the home.



Article 34. (Inviolability of correspondence and communications)




1. The secrecy of correspondence and other means of private communication, namely postal, telegraphic, telephone and telematic communications, shall be inviolable.




2. Interference by the public authorities in private correspondence and other means of private communication shall only be permitted by means of a ruling by the appropriate judicial authority under the terms of the law.



Article 35. (Family, marriage and filiation)




1. The family is the basic nucleus of social organisation and shall be the object of special protection by the state, whether based on marriage or on a defacto union between a man and a woman.




2. Everyone shall have the right to freely found a family under the terms of the Constitution and the law.




3. Men and women shall be equal within the family, in society and before the state, enjoying the same rights and being responsible for the same duties.




4. The law shall regulate the requirements for, and the effects of, marriage and defacto union, as well their dissolution.




5. Children shall be equal before the law and any discrimination or the use of any discriminatory nomenclature with regard to filiation shall be prohibited.




6. It shall be an absolute priority of the family, the state and society to protect the rights of the child, namely their full and balanced upbringing, health care, education and living conditions .




7. The state, in collaboration with the family and society, shall promote the full and balanced development of young people and adolescents, and the creation of conditions for the fulfilment of their political, economic, social and cultural rights and shall foster youth organizations established for economic, cultural, artistic, recreational, sporting, environmental, scientific, educational, patriotic and international youth exchange purposes.



Article 36. (Right to physical freedom and personal security)




1. Everyone shall have the right to physical freedom and individual security.




2. No-one may be deprived of their freedom, except in cases prescribed by the Constitution and the law.




3. The right to physical freedom and individual security shall also involve:







a.
The right not to be subjected to any form of violence by public or private entities;






b.
The right not to be tortured or treated or punished in a cruel, inhumane or degrading manner;






c.
The right to fully enjoy physical and mental integrity;






d.
The right to protection and control over one's own body;






e.
The right not to be submitted to medical or scientific experiments without prior informed and duly justified consent.





Article 37. (Right to property, requisitions and expropriations)




1. Everyone shall be guaranteed the right to private property and to its transmission, under the terms of the Constitution and the law.




2. The state shall respect and protect the property and any other rights in rem of private individuals, corporate bodies and local communities, and temporary civil requisition and expropriation for public use shall only be permitted upon prompt payment of just compensation under the terms of the Constitution and the law.




3. The payment of the compensation referred to in the previous point shall be a condition of expropriation.



Article 38. (Right to free economic initiative)




1. Private enterprise shall be freely undertaken and exercised with respect for the Constitution and the law.




2. Everyone shall have the right to engage in free business and cooperative initiatives, to be exercised under the terms of the law.




3. The law shall promote, regulate and protect the economic activities and investments of private, national or foreign individuals and corporate bodies in order to guarantee their contribution to the development of the country, defending the economic and technological emancipation of the Angolan people and the interests of workers.



Article 39. (Environmental rights)




1. Everyone has the right to live in a healthy and unpolluted environment and the duty to defend and preserve it.




2. The state shall take the requisite measures to protect the environment and species of flora and fauna throughout national territory, maintain the ecological balance, ensure the correct location of economic activities and the rational development and use of all natural resources, within the context of sustainable development, respect for the rights of future generations and the preservation of species.




3. Acts that endanger or damage conservation of the environment shall be punishable by law.



Article 40. (Freedom of expression and information)




1. Everyone shall have the right to freely express, publicise and share their ideas and opinions through words, images or any other medium, as well as the right and the freedom to inform others, to inform themselves and to be informed, without hindrance or discrimination.




2. The exercise of the rights and freedoms described in the previous point may not be obstructed or limited by any type or form of censorship.




3. Freedom of expression and information shall be restricted by the rights enjoyed by all to their good name, honour, reputation and likeness, the privacy of personal and family life, the protection afforded to children and young people, state secrecy, legal secrecy, professional secrecy and any other guarantees of these rights, under the terms regulated by law.




4. Anyone committing an infraction during the course of exercising freedom of expression and information shall be held liable for their actions, in disciplinary, civil and criminal terms, under the terms of the law.




5. Under the terms of the law, every individual and corporate body shall be assured the equal and effective right of reply, the right to make corrections, and the right to compensation for damages suffered.



Article 41. (Freedom of conscience, religion and worship)




1. Freedom of conscience, religion and worship shall be inviolable.




2. No-one shall be deprived of their rights, persecuted or exempted from obligations due to their religious beliefs or philosophical or political convictions.




3. Under the terms of the law, the right to be a conscientious objector shall be guaranteed.




4. No authority shall question anyone with regard to their convictions or religious practices, except in order to gather statistical data that cannot be individually identified.



Article 42. (Intellectual property)




1. Intellectual, artistic, political, scientific and communications activities shall be freely expressed, independently of any censorship or licence.




2. Authors shall have the exclusive right to use, publish and reproduce their work, which can be transmitted to their heirs for the period of time established by law.




3. Under the terms of the law the following shall be ensured:







a.
Protection for individual involvement in collective work and in the reproduction of the human image and voice, including cultural, educational, political and sporting activities;






b.
The right of creators, performers and the respective trade union and supervisory associations to benefit financially from works they have created or taken part in.






4. The law shall ensure the authors of industrial inventions, patents for inventions and technological process the temporary privilege of using them, in addition to ensuring protection for industrial creations, ownership of brands, company names and other distinctive trademarks, with a view to the interests of society and the technological and economic development of the country.



Article 43. (Freedom of cultural and scientific creation)




1. Intellectual, artistic and scientific creation shall not be restricted.




2. The freedom referred to in the previous point shall comprise the right to invent, produce and publicise scientific, literary and artistic works and shall include the protection of copyright by law.



Article 44. (Freedom of the press)




1. Freedom of the press shall be guaranteed, and may not be subject to prior censorship, namely of a political, ideological or artistic nature.




2. The state shall ensure plural expression, imposing different ownerships and editorial diversity in the media.




3. The state shall ensure the existence and the independent and qualitatively competitive functioning of a public radio and television service.




4. The law shall establish the forms by which freedom of the press shall be exercised.



Article 45. (Right to broadcasting time, right of reply and of political response)




1. During general and local elections and referendums, candidates shall have the right to broadcasting time on state radio and television stations in accordance with the scope of the election or referendum, under the terms of the Constitution and the law.




2. Political parties with seats in the National Assembly have the right of reply and political response to statements by the Executive, under the terms regulated by law.



Article 46. (Freedom of residence, movement and emigration)




1. Any citizen legally residing in Angola may freely establish their residence, move and settle anywhere in national territory, except in cases prescribed in the Constitution and when the law establishes restrictions, namely regarding entry and residence, protection of the environment or vital national interests.




2. Every citizen shall be free to emigrate and leave national territory and to return to it, without prejudice to any restrictions arising out of the fulfillment of legally established duties.



Article 47. (Freedom to meet and demonstrate)




1. Freedom of assembly and peaceful, unarmed demonstration shall be guaranteed to all citizens, without the need for any authorisation and under the terms of the law.




2. The appropriate authorities must be given advance notification of meetings and demonstrations held in public places, under the terms and for the purposes established in law.



Article 48. (Freedom of association)




1. All citizens shall have the right to freely associate with one another without requiring any administrative authorisation, on condition that such associations are organised on the basis of democratic principles, under the terms of the law.




2. Associations shall pursue their purposes freely and without interference from the public authorities and may not be dissolved or have their activities suspended, except in cases prescribed by law




3. No-one shall be obliged to belong to an association, or be coerced by any means to remain a member of one.




4. Any associations or groupings whose purposes or activities are contrary to the constitutional order, or which incite and practice violence, promote tribalism, racism, dictatorship, fascism or xenophobia, in addition to any military, militarised or paramilitary-type associations, shall be prohibited.



Article 49. (Freedom of professional and business association)




1. All members of the liberal or independent professions and, in general, all self-employed workers shall be guaranteed freedom of professional association in order to defend their rights and interests and to regulate the ethics of each profession.




2. Associations for members of the liberal or independent professions shall be governed by the principles of democratic organisation and functioning and independence from the state, under the terms of the law.




3. The ethical standards of the professional associations may not contradict the constitutional order, fundamental human rights or the law.



Article 50. (Trade union freedoms)




1. It shall be recognised that all workers have the freedom to create trade union organisations to defend their collective and individual interests.




2. It shall be recognised that trade union associations have the right to defend the rights and interests of workers and to exercise the right to social dialogue, which must duly take into account the fundamental human rights of individuals and communities and the actual capacity of the economy, under the terms of the law.




3. The law shall regulate the founding, affiliation, federation, organisation and closure of trade union associations and shall guarantee their autonomy and independence from employers and the state.



Article 51. (Right to strike and prohibition of lock-outs)




1. Workers shall have the right to strike.




2. Lock-outs shall be prohibited and employers may not bring a company totally or partially to standstill by forbidding workers access to workplaces or similar as a means of influencing the outcome of labour conflicts.




3. The law shall regulate the exercise of the right to strike and shall establish limitations on the services and activities considered essential and urgent in terms of meeting vital social needs.



Article 52. (Participation in public life)




1. Every citizen shall have the right to take part in political life and the direction of public affairs, either directly or via freely elected representatives, and to be informed of the actions of the state and the management of public affairs, under the terms of the Constitution and by law.




2. It shall be the duty of every citizen to comply with and respect the law and obey the orders of the legitimate authorities issued under the terms of the Constitution and the law, respecting fundamental rights, freedoms and guarantees.



Article 53. (Standing for public office)




1. Every citizen shall have the free and equal right to stand for public office, under the terms of the Constitution and the law.




2. No-one shall be prejudiced in terms of their appointment, job or professional career, or the social benefits to which they are entitled, due to the exercise of political rights or the holding of public office, under the terms of the Constitution and by law.




3. In governing the right to stand for elected office, the law shall only determine the ineligibilities required to guarantee electors freedom of choice and ensure independence and lack of bias in the exercise of the offices in question.



Article 54. (Right to vote)




1. Every citizen who has attained the age of eighteen years shall have the right to vote and stand for election for any state or local authority body and to serve their terms of office or mandates, under the terms of the Constitution and the law.




2. The right to vote may not be restricted except with regard to the incapacities and ineligibilities prescribed in the Constitution.




3. The exercise of the right to vote shall be personal and non-transferable and shall be a civic duty.



Article 55. (Freedom to form political associations and political parties)




1. There shall be freedom to create political associations and political parties, under the terms of the Constitution and the law.




2. Every citizen shall have the right to participate in political associations and political parties, under the terms of the Constitution and the law.



SECTION II. GUARANTEE OF FUNDAMENTAL RIGHTS AND FREEDOMS



Article 56. (General guarantee of the state)




1. The state shall recognise as inviolable the fundamental rights and freedoms enshrined in the Constitution and shall create the political, economic, social and cultural conditions and conditions of peace and stability that guarantee their effective realisation and protection, under the terms of the Constitution and the law.




2. It shall be the duty of all public authorities to respect and guarantee the free exercise of fundamental rights and freedoms and the fulfilment of constitutional and legal duties.



Article 57. (Restriction of rights, freedoms and guarantees)




1. The law may only restrict rights, freedoms and guarantees in cases expressly prescribed in the Constitution and these restrictions must be limited to what is necessary, proportional and reasonable in a free and democratic society in order to safeguard other constitutionally protected rights and interests.




2. Laws restricting rights, freedoms and guarantees must be of a general and abstract nature and may not have a retroactive effect nor reduce the extent or scope of the essential content of constitutional precepts.



Article 58. (Limitation or suspension of rights, freedoms and guarantees)




1. The exercise of the rights, freedoms and guarantees of citizens may only be limited or suspended in the event of a state of war, siege or emergency, under the terms of the Constitution and the law.




2. A state of war, siege or emergency may only be declared in part or all of national territory in cases of actual or imminent aggression by foreign forces, serious threat to, or disturbance of, the constitutional democratic order, or public disaster.




3. The decision to opt for a state of war, siege or emergency, in addition to its declaration and implementation must always be limited to the necessary and appropriate actions required to maintain public order and protect general interests, observing the principle of proportionality and being limited, particularly with regard to extent and duration and the means employed, to that which is strictly necessary to promptly restore constitutional normality.




4. The declaration of a state of war, siege or emergency shall confer on the public authorities the power and responsibility to take the appropriate steps needed to restore constitutional normality.




5. Under no circumstances may the declaration of a state of war, siege or emergency effect:







a.
The application of constitutional rules concerning the responsibilities and functioning of the bodies that exercise sovereign power;






b.
The rights and immunities of the members of bodies that exercise sovereign power;






c.
The right to life, personal integrity and personal identity;






d.
Civil capacity and citizenship;






e.
The non-retroactive nature of criminal law;






f.
The right to a defence;






g.
Freedom of conscience and religion.






6. Special law shall regulate the state of war, siege or emergency.



Article 59. (Ban on the death penalty)


The death penalty shall be prohibited.



Article 60. (Ban on torture and degrading treatment)


No-one shall be subjected to torture, forced labour or cruel, degrading or inhuman treatment.



Article 61. (Repugnant and violent crimes)


The following shall be imprescriptible and ineligible for amnesty or provisional release, through the application of coercive measures:







a.
Genocide and crimes against humanity, as stipulated in law;






b.
Crimes stipulated as such in law.





Article 62. (Irreversibility of amnesty)


The legal effects of amnesties implemented under the terms of the appropriate law shall be considered valid and irreversible.



Article 63. (Rights of those detained and imprisoned)


Any person deprived of their liberty must be informed at the time of their imprisonment or detention of the respective reasons and their rights, namely:







a.
To be shown the warrant for their imprisonment or detention issued by the appropriate authority, under the terms of the law;






b.
To be informed of the place where they will be taken;






c.
To have their family and lawyer informed of their imprisonment or detention and the place where they will be taken;






d.
To choose a lawyer or counsel whom they trust to accompany police and legal inquiries;






e.
To consult a lawyer before making a statement;






f.
To remain silent and not make a statement or to do so only in the presence of a lawyer of their choice;






g.
Not to make confessions and statements that incriminate them;






h.
To be brought before an appropriate magistrate for confirmation or otherwise of their imprisonment and to be tried within the legally established limit of time or released;






i.
To communicate in a language they understand or through an interpreter.





Article 64. (Deprivation of freedom)




1. Deprivation of freedom shall only be permitted in cases and under the conditions determined by law.




2. The police or any other entity may only detain or make an arrest in cases prescribed in the Constitution and in law, in flagrante delito or when in possession of a warrant issued by the appropriate authority.



Article 65. (Application of criminal law)




1. Criminal liability shall be personal and non-transferable.




2. No-one shall be sentenced under criminal law unless the act or omission in question is punishable under the terms of a pre-existing law, nor shall any person be the object of a security measure unless the prerequisites are laid down in a pre-existing law.




3. No sentence or security measure shall be applied unless it is expressly sanctioned in a pre-existing law.




4. No-one shall be the object of a sentence or security measure that is more severe than those provided for at the moment of the conduct in question or verification of the respective prerequisites, and criminal laws with a content more favourable to the defendant shall be applied retroactively.




5. No-one shall be tried more than once for the same matter.




6. Citizens who are unjustly convicted shall have the right to have their sentences reviewed and to receive compensation for any damages they have suffered, as prescribed by law.



Article 66. (Limits on sentences and security measures)




1. No sentence or security measure that deprives or restricts freedom shall be perpetual in nature or of an unlimited or undefined duration.




2. Convicted persons who are the object of a sentence or security measure that deprives them of their freedom shall retain their fundamental rights, subject only to the limitations inherent to their convictions and to the specific requirements imposed by the execution of the respective sentences.



Article 67. (Guarantees in criminal proceedings)




1. No-one may be detained, imprisoned or brought to trial unless under the terms of the law, and all defendants or prisoners shall be guaranteed the right to a defence, appeal and legal counsel.




2. All citizens shall be presumed innocent until their sentence has become res judicata.




3. The defendant shall have the right to choose a lawyer or counsel and to be assisted by them throughout the legal proceedings, and the cases and phases in which legal assistance is obligatory shall be specified by law.




4. Defendants and prisoners shall have the right to receive visits from their lawyer, family, friends and religious counsellor and to correspond with them, without prejudice to the provisions contained in Article 63(e) and Article 194(3).




5. Defendants or prisoners who are unable to appoint a lawyer for financial reasons must, under the terms of the law, be ensured adequate legal aid.




6. Any individual who is sentenced shall have the right to lodge an appeal or extraordinary review procedure with the appropriate court against their penal sentence, under the terms of the law.



Article 68. (Habeas corpus)




1. Everyone shall have the right to apply for a writ of habeas corpus against the misuse of power in the form of illegal imprisonment or detention, to be lodged with the appropriate court.




2. Application for a writ of habeas corpus may be made by the individual concerned or any individual exercising their political rights.




3. The process of habeas corpus shall be regulated by law.



Article 69. (Habeas data)




1. Everyone shall have to right to apply for a writ of habeas data to ensure that they are informed of any information about them contained in files, archives and computerised records, and that they are informed of the purpose for which this is destined and, in addition, shall have the right to demand that these are corrected or updated, under the terms of the law and whilst safeguarding state and legal secrecy.




2. The recording and processing of data referring to political, philosophical or ideological beliefs, religious faith, political party or trade union membership or the ethnic origins of citizens for discriminatory purposes shall be prohibited.




3. Access to the personal data of third parties and the transfer of personal data from one file to another within different departments or institutions shall also be prohibited, except in the cases established in law or legal rulings.




4. The provisions contained in the previous article shall, with the necessary adaptations, apply to habeas data.



Article 70. (Extradition and deportation)




1. The deportation or extradition of Angolan citizens from national territory shall not be permitted.




2. The extradition of foreign citizens for political motives, for charges punishable by the death penalty or in cases where it is justifiably recognised that extradition may lead to the torture, inhumane or cruel treatment of the individual concerned or will result in irreversible damage to their physical integrity under the law of the state applying for extradition, shall not be permitted.




3. In accordance with the law, the Angolan courts shall know the charges made against citizens whose extradition is not permitted, in accordance with the provisions contained in the previous points in this Article.




4. The expulsion from national territory of foreign citizens or stateless persons with authorisation to reside in the country or those who have requested asylum shall only be determined by a judicial ruling, except when an authorisation has been revoked, under the terms of the law.




5. The law shall regulate the requirements and conditions for the extradition and expulsion of foreigners.



Article 71. (Right of asylum)




1. All foreign or expatriate citizens shall be guaranteed the right to asylum in the event of persecution for political reasons, namely those involving serious threat or persecution as a result of their work for democracy, national independence, peace amongst different peoples, liberty and human rights, in accordance with the laws in force and international instruments.




2. The law shall define the status of political refugees.



Article 72. (Right to a fair and appropriate trial)


It shall be recognised that every citizen has the right to a fair and swift trial in accordance with the law.



Article 73. (Right to submit petitions, accusations, claims and complaints)


Everyone shall have the right to individually or collectively submit petitions, accusations, claims or complaints to sovereign bodies or any other authorities in defence of their rights, the Constitution, the laws or the general interest, and shall also have the right to be informed of the result of their consideration within a reasonable period of time.



Article 74. (Right to popular action)


Every citizen, either individually or through associations representing specific interests, shall have the right to take legal action in the cases and under the terms established by law, with the aim of annulling acts which are harmful to public health, the public, historic and cultural heritage, the environment, quality of life, consumer rights, the legality of administrative acts and any other collective interests.



Article 75. (Liability of the state and other public corporate bodies)




1. The state and other public corporate bodies shall be jointly and civilly liable for any actions and omissions committed by their organs, their respective officeholders, agents and staff in the exercise of their legislative, judicial and administrative duties or as a result of the said duties which result in the violation of rights, freedoms and guarantees or in losses to those entitled to them or third parties.




2. The individuals responsible for these acts or omissions shall be held liable for them, in criminal and disciplinary terms, under the terms of the law.



CHAPTER III. ECONOMIC, SOCIAL AND CULTURAL RIGHTS AND DUTIES



Article 76. (Right to work)




1. Work shall be the right and duty of all.




2. Every worker shall have the right to vocational training, fair pay, rest days, holidays, protection, and workplace health and safety, in accordance with the law.




3. In order to ensure the right to work, the state shall be charged with promoting:







a.
The implementation of policies to generate work;






b.
Equal opportunities in the choice of profession or type of work and conditions which prevent preclusion or limitation due to any form of discrimination;






c.
Academic training and scientific and technological development, as well as vocational development for workers.






4. Dismissal without fair cause shall be illegal and employers shall be obliged to pay just compensation for workers who have been dismissed, under the terms of the law.



Article 77. (Health and social protection)




1. The state shall promote and guarantee the measures needed to ensure the universal right to medical and health care, as well as the right to child care and maternity care, care in illness, disability, old age and in situations in which they are unable to work, in accordance with the law.




2. In order to guarantee the right to medical and health care, the state shall be charged with:







a.
Developing and ensuring an operational health service throughout national territory;






b.
Regulating the production, distribution, marketing, sale and use of chemical, biological and pharmaceutical products and other means of treatment and diagnosis;






c.
Encouraging the development of medical and surgical training and research into medicine and health care.






3. Private and cooperative initiatives in the spheres of health care, welfare and social security shall be overseen by the state and exercised under the conditions prescribed by law.



Article 78. (Consumer rights)




1. Consumers shall have the right to good quality goods and services, information and clarification, guarantees for products and protection with regard to consumer relations.




2. Consumers shall have the right to be protected against the manufacture and supply of goods and services that are harmful to health and life and must receive compensation for any damages suffered.




3. The advertising of consumer goods and services shall be regulated by law and all forms of concealed, indirect or misleading advertising shall be prohibited.




4. The law shall protect consumers and guarantee to defend their interests.



Article 79. (Right to education, culture and sports)




1. The state shall promote access for all to literacy, education, culture and sport, encouraging various private agents to become involved in their implementation, under the terms of the law




2. The state shall promote science and scientific and technological research.




3. Private and cooperative initiatives in the spheres of education, culture and sports shall be exercised under the terms prescribed by law.



Article 80. (Childhood)




1. Children shall have to right to receive special attention from the family, society and the state which, by working closely together, must ensure that they are fully protected against all forms of neglect, discrimination, oppression, exploitation and abuse of authority, within the family and in other institutions.




2. Public policies regarding the family, education and health must safeguard the principle of the higher interests of the child, as a means of guaranteeing their full physical, mental and cultural development.




3. The state shall ensure special protection for children who are orphaned, disabled, abandoned or in any way deprived of a normal family environment.




4. The state shall regulate the adoption of children, promoting their integration into a family environment and striving to ensure their full development.




5. Minors of school age are forbidden to work, under the terms of the law.



Article 81. (Youth)




1. In order to ensure effective enjoyment of their economic, social and cultural rights, young people shall receive special protection, particularly:







a.
In education, vocational training and culture;






b.
In access to their first job, at work and with regard to social security;






c.
In access to housing;






d.
In physical education and sport;






e.
In the use of their leisure time.






2. In order to implement the provisions contained in the previous point, the law shall establish bases for the development of youth policies.




3. The priority objectives of the youth policy shall be the development of young people's personality, the creation of the conditions needed for their effective integration into working life, a love of free creativity and a sense of community service.




4. Acting in cooperation with families, schools, businesses, residents' organizations, cultural associations and foundations and cultural and recreational collectives, the state shall foster and support youth organisations in the pursuit of the said objectives, in addition to international youth exchanges.



Article 82. (The elderly)




1. The elderly shall have the right to economic security, housing and a family and community life that respects their personal autonomy and prevents and overcomes isolation or social marginalisation.




2. Policies for the elderly shall include economic, social and cultural measures that offer elderly people opportunities for personal fulfilment through active participation in community life.



Article 83. (Disabled citizens)




1. Disabled citizens shall fully enjoy the rights and be subject to the duties enshrined in the Constitution, without prejudice to any restrictions on the exercise or fulfilment of rights and duties they are unable, or not fully able, to enjoy or carry out .




2. The state shall adopt a national policy for the prevention of disability, the treatment, rehabilitation and integration of disabled citizens, the provision of support for their families and the removal of obstacles to mobility.




3. The state shall adopt policies aimed at raising the awareness of society with regard to the duties of inclusion, respect and solidarity towards disabled citizens.




4. The state shall foster and support special education and technical and vocational training for disabled citizens.



Article 84. (Ex-combatants and veterans of the nation)




1. Combatants of the national independence struggle, the country's veterans, those disabled during the course of military or paramilitary service and the minor children and surviving spouses of combatants killed in action, shall enjoy a special status and the protection of the state and society, under the terms of the Constitution and the law.




2. The state shall be responsible for promoting policies to ensure the social, economic and cultural integration of the citizens referred to in the previous point, as well as protecting, honouring and preserving the historic achievements in which they played a leading role.



Article 85. (Right to housing and quality of life)


Every citizen shall have the right to housing and quality of life.



Article 86. (Communities abroad)


The state shall encourage associations for Angolans abroad and promote links with the country, as well as economic, social, cultural and patriotic ties and solidarity with Angolan communities based there or with communities who have a relationship with Angola based on origins, consanguinity, culture and history.



Article 87. (Historic, cultural and artistic heritage)




1. Citizens and communities shall have the right to the respect, appreciation and preservation of their cultural, linguistic and artistic identity.




2. The state shall promote and encourage the conservation and appreciation of the historic, cultural and artistic heritage of the Angolan people.



Article 88. (Duty to contribute)


It shall be the duty of all to contribute to public expenditure and society in proportion to their economic means and the benefits they enjoy, through taxes and charges based on a fair system of taxation, under the terms of the law.



TITLE III. ECONOMIC, FINANCIAL AND FISCAL ORGANISATION



CHAPTER I. GENERAL PRINCIPLES



Article 89. (Fundamental Principles)




1. The organisation and regulation of economic activities shall be based on a general guarantee of overall economic rights and freedoms in general, and an appreciation of work, human dignity and social justice, in accordance with the following fundamental principles:







a.
The role of the state as the regulator of the economy and coordinator of balanced national economic development, under the terms of the Constitution and the law;






b.
Freedom to engage in economic and business initiatives, exercised under the terms of the law;






c.
A market economy based on the principles and values of healthy competition, morality and ethics, as prescribed and ensured by law;






d.
Respect and protection for private property and initiatives;






e.
The social function of property;






f.
Reduction of regional imbalances and social inequalities;






g.
Social dialogue;






h.
Consumer and environmental protection.






2. The forms and the system for state intervention shall be regulated by law.



Article 90. (Social justice)


The state shall promote social development by:







a.
Adopting criteria for the redistribution of wealth which prioritises citizens and, in particular, the more vulnerable and needy sectors of society;






b.
Promoting social justice, as a duty of the state, through a fiscal policy which ensures justice, equity and solidarity in all areas of national life;






c.
Encouraging, supporting and regulating private sector interventions associated with achieving social rights;






d.
Removing economic, social and cultural obstacles to genuine equal opportunities for citizens;






e.
Ensuring that all citizens enjoy the benefits resulting from collective efforts in terms of development, specifically with regard to quantitative and qualitative improvements to standards of living.





Article 91. (Planning)




1. The state shall coordinate, regulate and foster national development on the basis of a planning system, under the terms of the Constitution and the law and without prejudice to the provision contained in Article 14 of this Constitution.




2. The objective of planning shall be to promote the sustainable and harmonious development of the country, ensuring a fair distribution of national income, preservation of the environment and quality of life for all citizens.




3. The law shall define and regulate the national planning system.



Article 92. (Economic sectors)




1. The state shall guarantee the coexistence of the public, private and cooperative sectors, ensuring all are treated and protected under the terms of the law.




2. The state shall recognise and protect the right of rural communities to use and benefit from the means of production, under the terms of the Constitution, the law and customary law.



Article 93. (Exclusive state responsibilities)




1. Central and issuing bank activities shall be the exclusive responsibility of the state .




2. The law shall define and regulate economic activities which are the exclusive responsibility of the state, in addition to the conditions for accessing the various economic activities.



Article 94. (Property of the state)


The property of the state and the various legal persons governed by public law shall belong to the public or the private domain, in accordance with the Constitution and the law.



Article 95. (Public domain)




1. The following shall constitute property in the public domain:







a.
Inland waters, territorial waters and the adjacent sea beds, in addition to lakes, lagoons and watercourses, including their beds;






b.
Biological and non-biological resources existing in inland and territorial waters, the contiguous zone, the exclusive economic zone and the continental shelf;






c.
National airspace;






d.
Mineral deposits, mineral and medicinal water sources, natural subterranean cavities and other natural resources existing in the soil and subsoil, with the exception of rocks, ordinary earth and other materials habitually used as raw materials in civil construction;






e.
Public highways and streets, ports, airports, bridges and public railway lines;






f.
Beaches and coastal areas;






g.
Areas of land reserved for the protection of the environment, specifically parks and nature reserves for the preservation of wild flora and fauna, and their infrastructures;






h.
Zones reserved for ports and airports and classified as such by law;






i.
Zones reserved for military defence;






j.
Monuments and properties of national interest, duly classified and included in the public domain, under the terms of the law;






k.
Any other property determined by law or recognised by international law.






2. All property in the public domain shall be non-transferable, imprescriptible and immune from attachment.




3. The law shall regulate the legal system for property included in the public domain and shall define which belongs to the state and to the legal persons governed by public law, the system and forms of concession and the system for divestiture of the said property .



Article 96. (Private domain)


Property which is not expressly prescribed in the Constitution and the law as belonging to the public domain of the state and the various legal persons governed by public law shall belong to the private domain of the state, shall be subject to the system of private law or a special system, and its administration shall be regulated by law.



Article 97. (Irreversibility of nationalisation and confiscation)


All the legal effects of nationalisation and confiscation undertaken under the terms of the appropriate legislation shall be considered valid and irreversible, without compromise to the provisions contained in specific legislation on reprivatisation.



Article 98. (Land rights)




1. All land originally belongs to the state and forms part of its private domain, with the aim of conceding and protecting the land rights of individuals or corporate bodies and rural communities, under the terms of the Constitution and the law and without compromise to the provision contained in Point 3 of this Article.




2. The state shall recognise and guarantee the right to private ownership of land, constituted under the terms of the law.




3. The state shall only grant private ownership of land and its transmission to national citizens, under the terms of the law.



CHAPTER II. FINANCIAL AND FISCAL SYSTEM



Article 99. (Financial system)




1. The financial system shall be organised in such a way as to guarantee the accumulation, deposit, capitalisation and security of savings, as well as the mobilisation and application of the financial resources needed for economic and social development, in accordance with the Constitution and the law.




2. The organisation, functioning and supervision of financial institutions shall be regulated by law.



Article 100. (National Bank of Angola)




1. The National Bank of Angola, as the central issuing bank, shall ensure that the value of national currency is preserved and shall be involved in defining monetary, financial and exchange rate policies.




2. The law shall prescribe the organisation, functions and attributions of the National Bank of Angola.



Article 101. (Fiscal system)


The fiscal system shall aim to meet the financial needs of the state and other public entities, ensure that the economic and social policies of the state are realised and undertake the fair distribution of income and national wealth.



Article 102. (Taxes)




1. Taxes may only be created by law, which shall determine their applicability and rate, tax benefits and guarantees for taxpayers.




2. Fiscal regulations shall not be retroactive unless applied as sanctions, when they are more favourable to taxpayers.




3. The creation of taxes to be paid by local authorities and responsibility for their collection shall be defined by law.



Article 103. (Special contributions)




1. The creation, modification or cancellation of special contributions due for public services, the use of the public domain and in any other cases prescribed by law must be stated in the regulatory law for the appropriate legal system.




2. Social security contributions, payments for work or services provided by public entities or organisations under the terms of private law and any other contributions prescribed in law shall be governed by specific legislation.



Article 104. (State Budget)




1. The State Budget shall constitute the annual or multi-annual consolidated state financial plan and must reflect the objectives, targets and measures contained in the national planning instruments.




2. The State Budget shall be a single budget, shall estimate the level of revenue to be obtained and shall set limits for authorised expenditure in each financial year for all services, public institutions, autonomous funds and social security, in addition to those of the local authorities, in order ensure that all estimated expenditure is financed.




3. The state shall define the rules for drawing up, presenting, approving, executing, overseeing and controlling the State Budget.




4. The implementation of the State Budget shall observe the principles of transparency and good governance and shall be overseen by the National Assembly and the Court of Auditors, under the terms defined by law.



TITLE IV. ORGANISATION OF STATE POWER



CHAPTER I. GENERAL PRINCIPLES



Article 105. (Sovereign bodies)




1. The President of the Republic, the National Assembly and the courts shall be sovereign bodies.




2. The formation, composition, powers and functioning of the sovereign bodies shall be as defined in the Constitution.




3. The sovereign bodies must respect the separation and interdependence of the functions established in the Constitution.



Article 106. (Appointment of the President of the Republic and Members of the National Assembly)


The President of the Republic and the Members of the National Assembly shall be elected by universal, direct, secret and periodic suffrage, under the terms of the Constitution and the law.



Article 107. (Electoral administration)




1. Electoral procedures shall be organised by independent electoral administration bodies whose structure, functions, composition and responsibilities shall be defined by law.




2. The electoral register shall be official, obligatory and permanent, under the terms of the law.



CHAPTER II. EXECUTIVE POWER



SECTION I. PRESIDENT OF THE REPUBLIC



Article 108. (Head of State and Executive Power)




1. The President of the Republic shall be the Head of State, the Executive Power and the Commander-in-Chief of the Angolan Armed Forces.




2. The President of the Republic shall exercise executive power, assisted by a Vice-President, Ministers of State and Ministers.




3. The Ministers of State and Ministers shall be assisted by Secretaries of State or Vice-Ministers, where they exist.




4. The President of the Republic shall promote and ensure national unity and the independence and territorial integrity of the country and shall represent the nation within the country and internationally.




5. The President of the Republic shall respect and defend the Constitution, ensure compliance with laws, agreements and international treaties and promote and guarantee the regular functioning of organs of the state.



Article 109. (Election)




1. The individual heading the national list of the political party or coalition of political parties which receives the most votes in general elections held under the terms of Article 142 onwards of this Constitution shall be elected President of the Republic and Head of the Executive.




2. The individual heading the list is identified on the ballot paper for the benefit of the voters.



Article 110. (Eligibility)




1. Citizens of Angolan origin aged at least thirty-five who have habitually resided in the country for at least ten years and are in full possession of their civil and political rights and physical and mental capacities shall be eligible for election as President of the Republic.




2. The following shall be ineligible for election as President of the Republic:







a.
Citizens of any acquired nationality;






b.
Serving judges and public prosecutors;






c.
Serving judges of the Constitutional Court;






d.
Serving judges of the Court of Auditors;






e.
The Ombudsman and Deputy Ombudsman;






f.
Members of electoral administration bodies;






g.
Soldiers and members of the armed forces on active service;






h.
Former Presidents of the Republic who have served two terms of office, have been removed from office or have resigned or abandoned their post.





Article 111. (Nominations)




1. Nominations for President of the Republic shall be proposed by the political parties or coalitions of political parties.




2. The nominations referred to in the previous point may include citizens who are not affiliated to a competing political party or coalition of political parties..



Article 112. (Date of election)




1. General elections must be called up to ninety days before the end of the term of office of the serving President of the Republic and Members of the National Assembly.




2. General elections shall be held thirty days prior to the end of the term of office of the serving President of the Republic and Members of the National Assembly.



SECTION II. TERM OF OFFICE, INAUGURATION AND SUBSTITUTION



Article 113. (Term of office)




1. The term of office of President of the Republic shall last for five years, beginning with their inauguration and ending with the inauguration of the new President elect.




2. Each citizen may serve up to two terms of office as President of the Republic.



Article 114. (Inauguration)




1. The President of the Republic elect shall be inaugurated by the President of the Constitutional Court.




2. The inauguration shall take place up to fifteen days after the official publication of the election results.




3. The election of the President of the Republic shall be a justifiable reason for delaying the taking of a parliamentary seat.



Article 115. (Swearing in)


During the inauguration, the President of the Republic elect, with his right hand resting on the Constitution of Republic of Angola, shall swear the following oath:







•
I (full name), on being inaugurated into the office of President of the Republic, do swear on my honour:









•
To faithfully perform the office with which I am invested;






•
To observe Constitution of the Republic of Angola and the laws of the country and cause them to be observed;






•
To defend the independence, sovereignty and unity of the nation and the territorial integrity of the country;






•
To defend peace and democracy and promote the stability, well-being and social advancement of all Angolans.





Article 116. (Relinquishment of office)


The President of the Republic may relinquish office by means of a message addressed to the National Assembly, also notifying the Constitutional Court.



SECTION III. RESPONSIBILITIES



Article 117. (Exclusive responsibility to the Constitution)


The responsibilities of the President of the Republic shall be those defined in this Constitution.



Article 118. (Message to the nation)


On the occasion of the opening of parliament and at the National Assembly the President of the Republic shall deliver a message to the country on the state of the nation and the policies recommended for the resolution of the main issues, the promotion of the well-being of the Angolan people and the development of the country.



Article 119. (Responsibilities as Head of State)


As Head of State, the President of the Republic shall be responsible for:







a.
Appointing the Vice-President of the Republic, from amongst the individuals on the respective election list, and discharging them from office;






b.
Calling general and local elections under the terms established in the Constitution and the law;






c.
Addressing the National Assembly;






d.
In conjunction with the Constitutional Court, promoting the prior and ongoing review of the constitutionality of legislation and international treaties, as well as unconstitutional omissions, under the terms prescribed in the Constitution;






e.
Appointing and discharging from office Ministers of State, Ministers, Secretaries of State and Vice-Ministers;






f.
Appointing the Presiding Judge of the Constitutional Court and the other judges of the said court;






g.
Appointing the Presiding Judge of the Supreme Court, the Deputy Presiding Judge and the other judges of the said court, on the recommendation of respective Supreme Judicial Council;






h.
Appointing the Presiding Judge of the Court of Auditors, the Deputy Presiding Judge and the other judges of the said court, under the terms of the Constitution;






i.
Appointing the Presiding Judge, Deputy Presiding Judge and the other judges of the Supreme Military Court;






j.
Appointing and discharging from office the Attorney General, the Deputy Attorneys General and, on the recommendation of Supreme Judicial Council of the Public Prosecutor's Office, the Assistant Attorneys General, as well as the Military Prosecutors of the Supreme Military Court;






k.
Appointing and discharging from office the Governor and Deputy Governors of the National Bank of Angola;






l.
Appointing and discharging from office the Provincial Governors and Deputy Governors;






m.
Calling referendums, under the terms of the Constitution and the law;






n.
Declaring a state of war and making peace, in consultation with the National Assembly;






o.
Pardoning offences or commuting sentences;






p.
Declaring a state of siege, in consultation with the National Assembly;






q.
Declaring a state of emergency, in consultation with the National Assembly;






r.
Awarding decorations and honorary titles, under the terms of the law;






s.
Enacting and ordering the publication of the Constitution, constitutional revision laws and laws of the National Assembly;






t.
Presiding over the Council of the Republic;






u.
Appointing members of the Supreme Judicial Council, under the terms prescribed by the Constitution;






v.
Appointing members of the Council of the Republic and the National Security Council;






w.
Any other responsibilities established in the Constitution.





Article 120. (Responsibilities as Executive Power)


The President of the Republic, as the Executive Power, shall be responsible for:







a.
Defining the political orientation of the country;






b.
Directing national policy;






c.
Submitting the proposed State Budget to the National Assembly;






d.
Directing the state's civil and military departments and services and all activities under its direct administration, superintending indirect administration and overseeing autonomous administration;






e.
Defining the organisational structure and establishing the composition of executive power;






f.
Establishing the number and the appointment of Ministers of State, Ministers, Secretaries of State and Vice-Ministers;






g.
Defining the organisational structure of Ministries and approving the Rules of Procedure for the Council of Ministers;






h.
Requesting authorisation to legislate from the National Assembly, under the terms of this Constitution;






i.
Initiating legislation, on the basis of proposals for legislation presented to the National Assembly;






j.
Calling and presiding over meetings of the Council of Ministers and setting agendas;






k.
Directing and guiding the work of the Vice-President, Ministers of State, Ministers and Provincial Governors;






l.
Drawing up the regulations required for the correct execution of laws.





Article 121. (Responsibilities regarding international relations)


In the sphere of international relations, the President of the Republic shall be responsible for:







a.
Defining and directing the execution of state foreign policy;






b.
Representing the state;






c.
Signing and ratifying international treaties, conventions, agreements and other instruments, as appropriate and after they have been passed;






d.
Appointing and discharging ambassadors from office and appointing extraordinary envoys;






e.
Accrediting foreign diplomatic representatives.





Article 122. (Responsibilities as Commander-in-Chief)


As Commander-in-Chief of the Angolan Armed Forces the President of the Republic shall be responsible for:







a.
Serving as Commander-in-Chief of the Angolan Armed Forces;






b.
Assuming high command of the Angolan Armed Forces in the event of war;






c.
Appointing and discharging from office the Chief of the General Staff of the Angolan Armed Forces and the Deputy Chief of the General Staff of the Armed Forces, in consultation with the National Security Council;






d.
Appointing and discharging from office the remaining commanders and heads of the Armed Forces, in consultation with the National Security Council;






e.
Promoting and demoting general officers of the Angolan Armed Forces, in consultation with the National Security Council;






f.
Appointing and discharging from office the General Commander of the National Police Force and the Deputy Commanders of the National Police Force, in consultation with the National Security Council;






g.
Appointing and discharging from office the remaining commanders and heads of the National Police Force, in consultation with the National Security Council;






h.
Promoting and demoting commissioners of the National Police Force, in consultation with the National Security Council;






i.
Appointing and discharging from office officeholders, deputies and heads of departments of the state intelligence and security bodies, in consultation with the National Security Council;






j.
Awarding military and police decorations and honorary titles.





Article 123. (Responsibilities regarding national security)


With regard to national security, the President of the Republic shall be responsible for:







a.
Defining national security policies and directing their execution;






b.
Determining, guiding and deciding on the strategy for implementing national security;






c.
Approving the operational plan for the national security system and deciding on the strategy for the employment and use of the Angolan Armed Forces, the National Police Force, the remaining national protection organizations and the state intelligence and security bodies;






d.
Calling and presiding over meetings of the National Security Council;






e.
Promoting loyalty to the Constitution and democratic institutions within the Angolan Armed Forces, National Police Force and the state intelligence and security bodies.





Article 124. (Enactment of National Assembly laws)




1. The President of the Republic shall enact the laws of the National Assembly within thirty days of receiving them.




2. Before this period of time expires, the President of the Republic may make a duly justified request to the National Assembly to reconsider the legislation or some of its rules.




3. If, after this reconsideration, a two-thirds majority of the Members approve the legislation, the President of the Republic must enact it within fifteen days of receiving it.




4. Before the periods of time referred to in the previous points expire, the President of the Republic may request the Constitutional Court to undertake a prior review of the constitutionality of National Assembly laws.



Article 125. (Form of acts)




1. In exercising his duties, the President of the Republic shall issue Presidential legislative decrees, provisional Presidential legislative decrees, Presidential decrees and Presidential dispatches, which shall be published in the Diário da República (Official Gazette).




2. The acts of the President of the Republic referred to Article 120(e) shall take the form of Presidential legislative decrees;




3. The acts of the President of the Republic referred to Article 11 90(a),(b),(e),(f),(g),(h),)i),(j),(k),(1),(m),(n),(o),(p),(q),(r),(u) and (v), Article 120(g) and (1), Article 121(d), and Article 122(c),(d),(e),(f),(g),(h),(i) and j), all of the Constitution, shall take the form of Presidential decrees.




4. Acts of the President of the Republic arising out of his duties as Commanderin- Chief of the Armed Forces and not prescribed in the previous points shall take the form of Directives, Briefings, Orders and Dispatches of the Commander-in-Chief.




5. Administrative acts of the President of the Republic shall take the form of Presidential dispatches.



Article 126. (Provisional Presidential legislative decrees)




1. The President of the Republic may issue provisional Presidential legislative decrees whenever, for reasons of urgency and need, this measure proves necessary in order to defend the public interest, and must immediately submit them to the National Assembly, which may convert them into laws, with or without alterations, or may reject them.




2. Provisional Presidential legislative decrees shall have legal force.




3. Provisional Presidential legislative decrees on the following may not be approved:







a.
Matters which are reserved exclusively and absolutely for National Assembly legislation;






b.
The State Budget;






4. Provisional Presidential legislative decrees concerning matters for which laws have already been approved by the National Assembly and are awaiting enactment may also not be approved.




5. Provisional Presidential legislative decrees shall be published for periods of sixty days, at the end of which they lose force unless they are converted into laws by the National Assembly.




6. The period of time referred to in the previous point is calculated from the date of the publication of the provisional Presidential legislative decree in the Didrio da Repiblica (Official Gazette).




7. Provisional Presidential legislative decrees may be extended for an identical period of time if the National Assembly has not finished assessing them within the first sixty-day period.




8. Provisional Presidential legislative decrees which have been rejected by the National Assembly or whose legal force has expired may not be re-issued within the same legislative session.



SECTION IV. LIABILITY, RESIGNATION AND VACANT OFFICE OF PRESIDENT OF THE REPUBLIC



Article 127. (Criminal liability)




1. The President of the Republic shall not be liable for actions practised in the exercise of his functions, except in the event of subordination, treason and the crimes defined in this Constitution as imprescriptible and ineligible for amnesty.




2. Conviction shall lead to removal from office and disqualification from standing for another term of office.




3. For crimes not committed during the exercise of his office, the President of the Republic shall answer before the Supreme Court five years after his term of office has ended.



Article 128. (Political resignation of the President of the Republic)




1. In the event of any serious disturbance to the regular functioning of the National Assembly or any irremediable crisis in institutional relations with the National Assembly, the President of the Republic may resign politically by means of a message addressed to the National Assembly, also notifying the Constitutional Court.




2. The resignation of the President of the Republic under the terms of the previous point shall result in the dissolution of the National Assembly and the calling of early general elections, which must take place within ninety days.




3. A President of the Republic who has resigned under the terms of this Article shall remain in office in order to carry out day-to-day managerial actions, until the inauguration of the President of the Republic elect following the subsequent elections.




4. Resignation shall not have the same effect as the relinquishment referred to in Article 116 of this Constitution and it may not give rise to an appeal for the withdrawal of the procedure for removal from office under the terms of the following Article.



Article 129. (Removal from office of the President of the Republic)




1. The President of the Republic may be removed from office in the following circumstances:







a.
For the crimes of treason and espionage;






b.
For the crimes of subordination, fraudulent conversion of public money and corruption;






c.
Due to permanent physical and mental incapacity;






d.
As the holder of an acquired nationality;






e.
For heinous and violent crimes, as defined in this Constitution;






2. The President of the Republic may also be removed from office for the crime of violating the Constitution when a serious threat is made against:







a.
The democratic state and the rule of law;






b.
State security;






c.
The regular functioning of institutions.






3. The Supreme Court shall be responsible for hearing and ruling on the criminal procedures referred to in Point 1(a), (b) and (e) of this Article which are instigated against the President of the Republic.




4. The Constitutional Court shall be responsible for hearing and ruling on the procedures for the removal of a President of the Republic from office which are referred to in Point 1(c) and d) and Point 2 of this Article.




5. The procedures for criminal liability and removal of a President of the Republic from office referred to in the previous points shall observe the following:







a.
The initiation of proceedings must be duly justified and shall be the responsibility of the National Assembly;






b.
The proposal to initiate proceedings shall be presented by one third of the Members in full exercise of their office;






c.
The decision shall be approved by a two-thirds majority of Members in full exercise of their office and the respective communication or application for proceedings must afterwards be sent to the Supreme Court or Constitutional Court, as appropriate.






6. These proceedings must take absolute priority over all others and must be heard and decided within a maximum period of one hundred and twenty days commencing on the date on which the appropriate application is received.



Article 130. (Vacant office)




1. The office of President of the Republic shall become vacant in the following circumstances:







a.
Resignation from office, under the terms of Article 116;






b.
Death;






c.
Removal from office;






d.
Permanent physical or mental incapacity;






e.
Abandonment of duties.






2. The vacancy shall be verified and declared by the Constitutional Court, under the terms of the Constitution and the law.



Article 131. (Vice-President)




1. The Vice-President shall be an auxiliary office of the President of the Republic in the exercise of his executive functions.




2. The Vice-President shall substitute the President of the Republic when he is absent from the country, unable to perform his duties and in any situations in which he is temporarily unable to perform his functions and they shall, in these circumstances, be responsible for the daily management of executive functions.




3. The provisions contained in Articles 115, 116, 127 and 129 of this Constitution shall apply to the Vice-President and the message referred to in Article 116 shall be replaced by a letter addressed to the President of the Republic.



Article 132. (Substitution of the President of the Republic)




1. If the office of the elected President of the Republic elect becomes vacant, the duties shall be performed by the Vice-President, who shall complete the term of office with full powers.




2. Should the situation referred to in the previous point arise or should the office of Vice-President become vacant, the President of the Republic shall appoint an individual elected to Parliament by the list of the political party or coalition of political parties which receives the most votes to perform the duties of the Vice-President, having consulted the political party or coalition of parties which presented the candidate for President of the Republic, under the terms of Articles 109 and 142 onwards of this Constitution.




3. Should both the President of the Republic and the Vice-President become permanently and simultaneously unable to perform their duties, the President of the National Assembly shall assume the duties of the President of the Republic until new general elections are held, which must happen within one hundred and twenty days of verification of their inability to serve.




4. Should the President of the Republic elect become permanently unable to perform his duties before his inauguration, he shall be replaced by the Vice-President elect, and a substitute Vice-President shall be appointed under the terms of point 2 of this Article.




5. Should both the President of the Republic elect and the Vice-President elect become permanently and simultaneously unable to perform their duties prior to taking up office, the political party or coalition of political parties whose list elected the President and Vice-President so impeded shall be responsible for appointing their substitutes from among Members elected by the same list, to take up office




6. The Constitutional Court shall be responsible for verifying the cases of permanent inability to serve, as prescribed in this Constitution.



Article 133. (Status of former Presidents of the Republic)




1. Former Presidents of the Republic shall enjoy the immunity prescribed in the Constitution for members of the Council of the Republic.




2. In the national interest of honouring the presidential office, former Presidents of the Republic shall be entitled to the following:







a.
An official residence;






b.
A personal escort;






c.
An authorised vehicle;






d.
Administrative support staff;






e.
Other entitlements, as prescribed by law






3. The status prescribed in this Article shall not apply to former Presidents of the Republic who have been removed from office for reasons of criminal liability, under the terms of this Constitution.



SECTION V. AUXILIARY BODIES SERVING THE PRESIDENT OF THE REPUBLIC



Article 134. (Council of Ministers)




1. The Council of Ministers shall be an auxiliary body serving the President of the Republic in the formulation and execution of general policies for the nation and the public administration.




2. The President of the Republic shall preside over the Council of Ministers, which shall comprise the Vice-President, Ministers of State and Ministers.




3. Secretaries of State and Vice-Ministers may be invited to take part in meetings of the Council of Ministers.




4. The Council of Ministers shall be responsible for pronouncing on:







a.
Government policies and their execution;






b.
Legislative proposals to be submitted to the National Assembly for approval;






c.
Presidential legislation;






d.
National planning instruments;






e.
Presidential regulations required for the correct execution of laws;






f.
International agreements which require the approval of the President of the Republic;






g.
The adoption of general measures required to execute the governance programme of the President of the Republic;






h.
Any other matters that may be submitted for the consideration of the President of the Republic.






5. The Rules of Procedure for the Council of Ministers shall be approved by Presidential decree.



Article 135. (Council of the Republic)




1. The Council of the Republic shall be collegiate body consulted by the Head of State.




2. The Council of the Republic shall be presided over by the President of the Republic and composed of the following members:







a.
The Vice-President of the Republic;






b.
The President of the National Assembly;






c.
The President of the Constitutional Court;






d.
The Attorney General of the Republic;






e.
Former Presidents of the Republic who have not been removed from office;






f.
The leaders of the political parties and coalitions of political parties represented in the National Assembly;






g.
Ten citizens appointed by the President of the Republic for a period of time corresponding to his term of office.






3. The members of the Council of the Republic shall enjoy the immunities of Members of the National Assembly, under the terms of this Constitution.




4. The Rules of Procedure for the Council of the Republic shall be approved by Presidential decree.



Article 136. (National Security Council)




1. The National Security Council shall be a consultative body to the President of the Republic in matters relating to national security policies and strategies, in addition to the organisation, functioning and regulation of the Armed Forces, the National Police Force and other organs which guarantee the constitutional order and, in particular, the state intelligence and security bodies.




2. The National Security Council shall be presided over by the President of the Republic and shall be composed of the following:







a.
The Vice-President of the Republic;






b.
The President of the National Assembly;






c.
The President of the Constitutional Court;






d.
The President of the Supreme Court;






e.
The Attorney General of the Republic;






f.
Ministers of State and Ministers nominated by the President of the Republic;






g.
Other entities nominated by the President of the Republic.






3. The organisation and functioning of the National Security Council shall be defined by Presidential decree.



SECTION VI. ACTS, INCOMPATIBILITIES AND LIABILITY OF MINISTERS OF STATE, MINISTERS, SECRETARIES OF STATE AND VICE-MINISTERS



Article 137. (Acts of Ministers of State and Ministers)


In exercising the powers delegated to them by the President of the Republic, Ministers of State and Ministers shall issue executive decrees and dispatches that shall be published in the Dicirio da Republic (Official Gazette).



Article 138. (Incompatibilities)




1. The offices of Minister of State, Minister, Secretary of State and Vice-Minister shall be incompatible with the office of member of the National Assembly and with serving as a judge or public prosecutor.




2. The offices of Minister of State, Minister, Secretary of State and Vice-Minister shall also be incompatible with any of the following:







a.
Paid employment in any public or private institution, except those dedicated to teaching or academic research;






b.
Administrative, managerial or any other corporate position in commercial companies and other institutions engaged in profit-making pursuits;






c.
The liberal professions.





Article 139. (Political responsibility)


The Vice-President, Ministers of State and Ministers shall be politically and institutionally responsible to the President of the Republic.



Article 140. (Criminal liability)




1. Ministers of State, Ministers, Secretaries of State and Vice-Ministers shall answerable to the Supreme Court for any crimes committed either during the exercise of their duties or outside them.




2. Ministers of State, Ministers, Secretaries of State and Vice-Ministers may only be imprisoned after being charged when the infraction is punishable by a prison sentence of more than two years, except in the case of flagrante delito, for a serious crime punishable with a prison sentence of more than two years.



CHAPTER III. LEGISLATIVE POWER



SECTION I. DEFINITION, STRUCTURE, COMPOSITION AND ELECTION



Article 141. (Definition)




1. The National Assembly shall be the parliament of the Republic of Angola.




2. The National Assembly shall be a single house representing all Angolans, which shall express the sovereign will of the people and exercise the legislative power of the state.



Article 142. (Composition)


The National Assembly shall be composed of members elected under the terms of the Constitution and the law.



Article 143. (Electoral system)




1. Members shall be elected by universal, free, equal, direct, secret and periodic suffrage by national citizens aged over eighteen who are resident in national territory, including Angolan citizens resident abroad for the purposes of work, study, illness or similar reasons.




2. Members shall be elected according to the system of proportional representation for a five-year term of office, under the terms of the law.



Article 144. (Constituencies)




1. Members shall be elected by constituencies, there being one national constituency and constituencies corresponding to each of the provinces.




2. The following criteria shall be established for the election of Members by constituency:







a.
One hundred and thirty Members shall be elected at national level, and for this purpose the country shall be considered a single national constituency;






b.
Five Members shall be elected for each province and provincial electoral constituencies shall be created for this purpose.





Article 145. (Ineligibility)




1. The following shall be ineligible for election as Members:







a.
Serving judges and public prosecutors;






b.
Members of military or militarised forces on active service;






c.
Members of electoral administrative bodies;






d.
Individuals legally defined as incapacitated;






e.
Individuals sentenced to a term of imprisonment of over two years.






2. Citizens who have acquired Angolan nationality shall only be eligible seven years after the date on which nationality was acquired.



Article 146. (Nominations)




1. Nominations shall be presented by the political parties either individually or as coalitions, and the lists may include citizens who are not affiliated to the parties in question, under the terms of the law.




2. Nominations must be subscribed to by 5,000 to 5,500 voters for the national constituency and 500 to 550 voters for each provincial constituency.



SECTION II. STATUS OF MEMBERS



Article 147. (Nature of mandate)


Members shall represent the entire nation and not just the constituencies to which they are elected.



Article 148. (Start and end of term of office)




1. The term of office of a Member shall start when they take up office and the first constituent meeting of the National Assembly after the elections is held and shall end with the first session after the subsequent elections, without prejudice to individual suspensions or cessations.




2. The filling of seats in the National Assembly, in addition to the suspension, substitution, resignation and loss of office shall be regulated by the Constitution and the law.



Article 149. (Incompatibilities)




1. The office of Member shall be incompatible with the exercise of the following functions:







a.
President and Vice-President of the Republic;






b.
Minister of State, Minister, Secretary of State and Vice-Minister;






c.
Serving ambassador;






d.
Judges and public prosecutors;






e.
Ombudsman and Deputy Ombudsman;






f.
Members of the High Council of the Judicial Bench and the Public Prosecutor's Office;






g.
Provincial Governors, Deputy Provincial Governors and other officeholders in state local administration bodies;






h.
Officeholders in local authority bodies;






i.
Members of the managerial, administrative and supervisory bodies of public companies, institutions and associations.






2. The office of Member is equally incompatible with:







a.
The exercise of paid public duties in direct or indirect state administrative bodies;






b.
The exercise of duties as a director, manager or any other corporate office in companies and other profit-making institutions;






c.
Engagement in judicial-employment relations with foreign companies or international organisations;






d.
The exercise of duties which prevent active participation in the work of the National Assembly, except those of party leader, teacher or others recognised as exceptions by the National Assembly;






e.
The emergence of conditions resulting in ineligibility after election;






f.
The exercise of other functions which, under the terms of the law, are considered incompatible with the office of Member.






3. The performance or appointment to any of these duties or positions stipulated in this Article shall be a justifiable reason for delaying taking up office as a Member.



Article 150. (Immunities)




1. Members shall not be liable, in civil, criminal or disciplinary terms, for the votes or opinions they express at meetings or on committees or working parties of the National Assembly in the exercise of their duties.




2. Members may not be detained or imprisoned without the authorisation of the National Assembly or, if outside its normal working hours, the Standing Committee, unless caught in flagrante delito committing a felony punishable by a prison sentence of over two years.




3. Once criminal proceedings have been instigated against a Member and they have been accused by indictment or equivalent, unless caught in flagrante delito committing a felony, a plenary sitting of the National Assembly must rule on the suspension of the Member and the removal of immunity in order to allow the case to proceed.



Article 151. (Suspension from office and temporary substitution)




1. Members shall be suspended from office in the following cases:







a.
For holding a public post incompatible with the office of a Member, under the terms of the Constitution;






b.
Due to illness lasting more than ninety days;






c.
Absence from the country for more than ninety days;






d.
An indictment for conviction for a felony punishable with a prison sentence of more than two years.






2. Whenever the term of office of a Member is suspended, they must be substituted temporarily, in accordance with the terms stipulated in Points 2 and 3 of Article 153 of the Constitution.



Article 152. (Relinquishment and loss of seat)




1. A Member may resign by means of a written statement.




2. Members shall always lose their seat if :







a.
They become affected by any of the disqualifications or incompatibilities prescribed in the Constitution and the law;






b.
They exceed the number of absences prescribed by law;






c.
They become affiliated to a party other than the one under which they stood for election;






d.
They have been sanctioned for indecorous behaviour harmful to the duties and dignity of parliamentary office, following disciplinary proceedings introduced under the terms of the appropriate regulations of the National Assembly;






e.
They conform to the situations prescribed in Article 153(1)(c),(d) and(e) of the Constitution;






f.
They do not take up their seat in the National Assembly, without justification, under the terms of the law.





Article 153. (Permanent replacement)




1. Members shall be permanently replaced in the following circumstances:







a.
Relinquishment of office;






b.
Loss of seat under the terms prescribed in Article 152(2)(b) of the Constitution;






c.
Conviction for a felony punishable by a prison sentence of more than two years;






d.
Permanent incapacity;






e.
Death.






2. When a Member needs to be substituted, their seat shall be filled in order of precedence by the next Member on the party or coalition party list from which the former Member had been elected.




3. If no more candidates remain on the list of the former Member, the seat shall not be filled.



Article 154. (Impediments)


Members in full exercise of their office may not:







a.
Legally represent or be a party in any judicial or extrajudicial proceedings against the state, except to defend their legally protected rights and interests;






b.
Serve as arbitrator, conciliator, mediator or paid expert in any proceedings against the state or any other legal persons governed by public law, unless authorised to do so by the National Assembly;






c.
Take part in public calls for tender for the provision of goods or services, or enter into contracts with the state and other legal persons governed by public law, except as established by law;






d.
Be involved in commercial advertising.





SECTION III. ORGANISATION AND FUNCTIONING



Article 155. (Internal organisation)


The internal organisation and functioning of the National Assembly shall be governed by the provisions contained in this Constitution and the law.



Article 156. (Standing Committee)




1. The Standing Committee is a National Assembly body which functions







a.
Outside periods in which the Assembly of the Republic is in full session;






b.
Between the end of one legislature and the beginning of a new one;






c.
In any other cases stipulated in the Constitution.






2. The Standing Committee shall be chaired by the President of the National Assembly and composed of the following members:







a.
The Vice-Presidents of the National Assembly;






b.
Chairpersons;






c.
The Chairs of the Parliamentary Groups;






d.
Chairs of the Standing Committees on Labour;






e.
The Chair of the Administrative Council;






f.
The Chair of the Group of Parliamentary Women;






g.
Twelve Members, in accordance with the number of seats held in the National Assembly.






3. The Standing Committee shall be responsible for:







a.
Exercising the National Assembly's powers in relation to Members' mandates;






b.
Preparing the opening of legislative sessions;






c.
Convening special sessions of the National Assembly when specific and urgent matters need to be analysed;






d.
Overseeing meetings of the Special, Ad Hoc and Parliamentary Inquiry Committees outside the normal working hours of the National Assembly.






4. The Standing Committee shall function throughout the legislature until the first constituent meeting of the new Assembly.



Article 157. (Legislative sessions)




1. Each legislature shall last for five legislative sessions or parliamentary years.




2. Each legislative session shall begin on the fifteenth of October and last for one year and intervals shall be established according to the legislation for the organisation and functioning of the National Assembly.




3. Legislative sessions shall include the ordinary and extraordinary plenary sittings required in order to pursue activities.



Article 158. (Quorum)


The National Assembly may function in plenary sittings with one fifth of its Members in full exercise of their office.



Article 159. (Decisions)


Decisions of the National Assembly shall be taken on the basis of a simple absolute majority of the Members present, provided this amounts to more than half of the Members in full exercise of their office and except when other regulations on decisions are established in the Constitution and the law.



SECTION IV. COMPETENCE



Article 160. (Organisational competence)


Within the sphere of its internal organisation, the National Assembly shall be responsible for:







a.
Legislating on internal organisation;






b.
Electing its President, Vice-Presidents and Chairpersons on the basis of an absolute majority of all Members present;






c.
Forming the Standing Committee and Special, Ad Hoc and Parliamentary Inquiry Committees;






d.
Any other powers attributed to it by organisational law and other parliamentary legislation.





Article 161. (Political and legislative competencies)


Within the political and legislative sphere, the National Assembly shall be responsible for:







a.
Approving amendments to the Constitution, under the terms of this Constitution;






b.
Approving laws on all matters, except those reserved by the Constitution for the President of the Republic;






c.
Granting the President of the Republic authorisation to legislate and considering authorised Presidential legislative decrees for the purposes of determining whether they should be amended or cease to remain in force, under the terms of the law;






d.
Considering provisional Presidential legislative decrees, for the purposes of determining whether they should be converted into laws;






e.
Approving the State Budget;






f.
Setting and altering the political and administrative divisions of the country, under the terms of the Constitution and the law;






g.
Granting amnesties and general pardons;






h.
Pronouncing on the possibility of President of the Republic declaring a state of siege or emergency;






i.
Pronouncing on the possibility of President of the Republic declaring a state of war or making peace;






j.
Proposing to the President of the Republic that referendums should be held on relevant matters of national interest;






k.
Approving for ratification and signing treaties, conventions, agreements and other international instruments involving matters within its absolute legislative responsibility, in addition to treaties to which Angola is a party involving international organisations, the rectification of borders, friendship, cooperation, defence and military affairs;






l.
Approving withdrawal from treaties, conventions, agreements and other international instruments;






m.
Promoting the process for bringing proceedings against, and removing from office, the President of the Republic, under the terms prescribed in Articles 127 and 129 of this Constitution;






n.
Any other functions that may be conferred on it by the Constitution and the law.





Article 162. (Competence for control and scrutiny)


Within the sphere of control and scrutiny, the National Assembly, shall be responsible for:







a.
Striving to ensure that the Constitution is implemented and laws are correctly executed;






b.
Receiving and analysing the General State Accounts and those of other public institutions as obliged by law, which may be accompanied by a report and opinion from the Court of Auditors and all the items deemed necessary for the analysis, under the terms of the law;






c.
Analysing and debating the application of a declaration of a state of war, siege or emergency;






d.
Authorising the Executive to contract and grant loans and other lending operations apart from floating debt operations, defining the general terms and conditions for such operations and establishing the upper limit for the guarantees to be given each year to the Executive, within the framework of approving the State Budget;






e.
Analysing Presidential legislative decrees approved during the exercise of authorised legislative powers, for the purposes of determining whether they should be ratified or altered.





Article 163. (Competence in relation to other bodies)


With regard to other bodies, the National Assembly shall be responsible for:







a.
Electing judges to the Constitutional Court, under the terms of the Constitution;






b.
Electing jurists to the Supreme Judicial Council;






c.
Electing the Ombudsman and Deputy Ombudsman;






d.
Electing members of electoral administration bodies, under the terms of the law.






e.
Electing members of other bodies whose appointment is entrusted by law to the National Assembly.





Article 164. (Exclusive power to legislate)


The National Assembly shall have exclusive power to legislate on the following matters:







a.
The acquisition, loss and re-acquisition of nationality;






b.
The fundamental rights, freedoms and guarantees of citizens;






c.
Restrictions and limitations on the rights, freedoms and guarantees of citizens;






d.
The election and status of officeholders of bodies that exercise sovereign power, local government officeholders and officeholders in any other constitutional bodies, under the terms of the Constitution and the law;






e.
The definition of crimes, penalties and security measures, as well as the basic elements of criminal procedures;






f.
The basic elements of the system for the organisation and functioning of local government and the involvement of citizens and traditional authorities in its work;






g.
The referendum system;






h.
The organisation of the courts and the status of judges and public prosecutors;






i.
The general elements of the organisation of national defence;






j.
The general elements of the organisation, functioning and regulation of the Angolan Armed Forces, public security forces and the information services;






k.
The rules governing states of war, siege or emergency;






l.
Associations, foundations and political parties;






m.
The rules governing national symbols;






n.
The rules governing public holidays and national celebrations;






o.
The status and legal capacity of persons;






p.
The definition of the limits of territorial waters, the contiguous zone, the exclusive economic zone and the continental shelf.





Article 165. (Relative legislative competence)




1. Unless authorisation is granted to the Executive to do so, the National Assembly shall have relative competence for legislating on the following matters:







a.
The basic elements of the scope and rules governing the public administration, including guarantees for users of the public administration, the status of public administration staff and the civil liability of the public administration;






b.
The basic elements of the status of public companies, institutions and associations;






c.
The general system for rural and urban renting;






d.
The general system for public finances;






e.
The basic elements of the financial and banking system;






f.
The basic elements of the general national planning system;






g.
The general system for property and means of production not included in the public domain;






h.
The general system governing the media;






i.
The basic elements of the national education, health and social security systems;






j.
The monetary system and the standard for weights and measures;






k.
The definition of sectors within the economy reserved for the state;






l.
The basic elements for the granting of concessions for the use of natural resources and the transfer of state assets;






m.
The definition and system for property within the public domain;






n.
The general system for requisitions and expropriations for public use;






o.
The creation of taxes and the fiscal system, as well as the general system for charges and other financial contributions payable to public entities;






p.
The general elements of town and country and urban planning;






q.
The basic elements of the system for protecting nature, the ecological and environmental balance and the cultural heritage;






r.
The general elements of the system for the concession and transfer of land;






s.
The general system for military service;






t.
The general system for punishing disciplinary infractions and administrative offences, together with the applicable proceedings.






2. The National Assembly shall also be partially responsible for defining the general legislative system for all matters not included in the previous point, unless these are reserved under the Constitution for the President of the Republic.



SECTION V. THE LEGISLATIVE PROCESS



Article 166. (Form of acts)




1. In the exercise of its functions, the National Assembly shall issue constitutional revision laws, organic laws, basic laws, laws, authorisations to legislate and resolutions.




2. The acts of the National Assembly practiced during the exercise of its functions shall take the form of:







a.
Constitutional revision laws, for the legislation prescribed in Article 161(a) of the Constitution;






b.
Organic laws, for the legislation prescribed in Article 160(a) and Article 164)d),(),(g) and (h);






c.
Basic laws, for the legislation prescribed in Article 164(i) and (j) and Article 165(1) (a),(b),(e),(f),(i),(l),(p),(q) and (r), all of the Constitution;






d.
Laws, for the remaining legislation concerning matters within the legislative competence of National Assembly which do not have not to assume any other form, under the terms of the Constitution;






e.
Authorisations to legislate, for the legislation prescribed in Article 161(c);






f.
Resolutions, for the acts prescribed in Article 160(b) and (c), Article 161(g),(h),(i),(j),(k),(1) and (in), Article 162(b),(c) and (d) and Article 163(a),(b),(c),(d) and (e) and any other decisions regarding the daily management of parliamentary activities, in addition to those which do not require any other form, under the terms of the Constitution.





Article 167. (Legislative initiative)




1. The power to initiate legislation may be exercised by Members, Parliamentary Groups and the President of the Republic.




2. The organs of judicial power may present contributions on matters relating to the organisation of the judiciary, the status of judges and the functioning of the courts.




3. Legislative initiatives introduced by Members and Parliamentary Groups shall assume the form of bills.




4. Legislative initiatives introduced by the President of the Republic shall assume the form of legislative proposals.




5. Groups of citizens and the organisations representing them may present proposals for introducing new legislation, under the terms to be defined by law.




6. Bills and legislative proposals which involve increased expenditure or a reduction in the state revenue established in the Budget cannot be presented during the current financial year, with the exception of State Budget review laws.



Article 168. (National referendum initiative)




1. The power to initiate a national referendum may be exercised by the President of the Republic, one fifth of Members in full exercise of their office and Parliamentary Groups.




2. Initiatives introduced by Members and Parliamentary Groups shall assume the form of referendum proposals.




3. Constitutional referendums shall not be permitted.



Article 169. (Approval)




1. Bills for Constitution revision laws and referendum proposals shall be approved by a qualified majority of two thirds of the Members in full exercise of their office.




2. Bills for organic laws shall be approved by an absolute majority of the Members in full exercise of their office.




3. Bills for basic laws, laws and resolutions shall be approved by an absolute majority vote of the Members present, provided that this amounts to more than half of the Members in full exercise of their office.



Article 170. (Authorisation to legislate)




1. Laws granting authorisation to legislate must define the object, purpose, extent and duration of the authorisation.




2. Laws granting authorisation to legislate may not be used more than once, notwithstanding the fact that they may be used in stages.




3. Laws granting authorisation to legislate shall expire:







a.
At the end of their term;






b.
At the end of the legislature and term of office of the President of the Republic;






4. Authorisations to legislate granted under the Budget Law shall comply with the provisions of this Article and, when they address fiscal matters, shall only expire at the end of the fiscal year to which they refer.



Article 171. (Parliamentary consideration of Executive legislation)




1. Authorised Presidential legislative decrees may be subject to consideration by parliament, on the basis of a motion signed by at least ten Members in full exercise of their office within thirty f<days of their publication in the Didrio da Repfiblica (Official Gazette).




2. Authorised Presidential legislative decrees shall be subject to consideration with a view to amending or ending their force.




3. Once a motion to consider an authorised Presidential legislative decree has been presented and if one or more amendments are proposed, the National Assembly may suspend the force of all or part of it until either the law that amends it is published, or all the proposed amendments are rejected.




4. The suspension referred to in the previous point shall expire if forty-five days elapse without the National Assembly making a final pronouncement.




5. If the National Assembly approves ending the force of an authorised Presidential legislative decree, it shall cease to have effect from the date when the respective resolution is published in the Didrio da Repfiblica (Official Gazette) and may not be republished during the same legislative session.




6. Proceedings for the parliamentary consideration of authorised Presidential legislative decrees shall enjoy priority and shall expire if a motion for consideration has been presented and the National Assembly has not pronounced, or if it has decided to make amendments but has not put the respective law to the vote, by the end of the then current legislative session, and on condition that at least fifteen plenary sessions have been held.



Article 172. (Parliamentary consideration of provisional Presidential legislative decrees)




1. The President of the Republic must submit provisional Presidential legislative decrees to the National Assembly within ten days of their publication in the Didrio da Repfiblica (Official Gazette).




2. Parliamentary consideration will take place on the basis of a motion signed by at least ten Members if, within the period of time referred to in the previous point, the provisional Presidential legislative decree has not been submitted to the National Assembly.




3. Provisional Presidential legislative decrees shall be subject to consideration with a view to their conversion into parliamentary laws or their rejection by the National Assembly




4. If the National Assembly rejects a provisional Presidential legislative decree, it shall cease to have effect from the date on which the resolution is published in the Didrio da Repfiblica (Official Gazette) and may not be republished during the same legislative session.




5. The provision contained in Point 6 of the previous Article shall apply to parliamentary consideration of provisional Presidential legislative decrees.



Article 173. (Emergency proceedings)




1. At the request of the President of the Republic, ten Members in full exercise of their office, any Parliamentary Group or Special Commissions, the National Assembly may be asked to consider the discussion of any bill, legislative proposal or resolution as an emergency proceeding.




2. At the request of ten Members or any Parliamentary Group the National Assembly may declare any matter of national interest to be the object of emergency proceedings.




3. When a request has been received to treat any matter as an emergency proceeding, the President of the National Assembly shall be responsible for ruling on the request, notwithstanding the right of appeal to the Plenary for a decision on the said emergency measure.



CHAPTER IV. THE JUDICIARY



SECTION I. GENERAL PRINCIPLES



Article 174. (Jurisdiction)




1. The courts shall be sovereign bodies with the power to administer justice in the name of the people.




2. In the exercise of their jurisdictional functions, the courts shall be responsible for ruling on conflicts of public or private interests, ensuring the defence of rights and interests protected by law and repressing any violations of the democratic rule of law.




3. It shall be the duty of all public and private entities to cooperate with the courts in the exercise of their functions and they must undertake, within the limits of their powers, any actions requested of them by the courts.




4. The law shall constitute and regulate extra-judicial means and forms of settling conflicts and their constitution, organisation, responsibilities and functioning.




5. The courts may not deny justice due to a lack of financial means.



Article 175. (Independence of the courts)


In the exercise of their jurisdictional functions, the courts shall be independent and impartial and subject only to the Constitution and the law.



Article 176. (System of jurisdiction)




1. The High Courts of the Republic of Angola shall be the Constitutional Court, the Supreme Court, the Court of Auditors and the Supreme Military Court.




2. The system for the organisation and functioning of the courts shall include the following:







a.
A common jurisdiction headed by the Supreme Court and including the Courts of Appeal and other courts;






b.
A military jurisdiction headed by the Supreme Military Court and including the Regional Military Courts.






3. An autonomous administrative, fiscal and customs jurisdiction may also be created, headed by a High Court.




4. Maritime courts may also be created.




5. The creation of courts with exclusive powers to try specific infractions shall be prohibited.



Article 177. (Court rulings)




1. The courts shall guarantee and ensure observance of the Constitution, the laws and any other legislative provisions in force, protection of the rights and legitimate interests of citizens and institutions and shall decide on the legality of administrative acts.




2. It shall be mandatory for all citizens and other legal entities to comply with the decisions of the courts and these shall prevail over those of any other authority.




3. The law shall regulate the terms for the execution of court rulings, sanction those responsible for failing to comply with them and hold public and private authorities who attempt to obstruct them criminally liable.



Article 178. (Administrative and financial autonomy of the courts)


The courts shall enjoy administrative and financial autonomy and the law must define mechanisms to enable the judiciary to contribute towards drawing up their budget.



Article 179. (Judges)




1. In the exercise of their duties, judges shall be independent and shall owe obedience only to the Constitution and the law.




2. Judges shall not be removed from office, nor transferred, promoted, suspended, retired or dismissed unless under the terms of the Constitution and the law.




3. Judges shall not be responsible for the decisions they make during the course of their duties, except for the restrictions imposed by law.




4. Judges may only be imprisoned after being charged when the infraction is punishable with a prison sentence of more than two years, except in the case of flagrante delito involving a felony punishable with the same sentence.




5. Serving judges may not exercise any other public or private duties except teaching or academic research of a legal nature.




6. Serving judges may not become affiliated to political parties or political associations or become involved in party political activities.




7. It shall be recognised that judges have the right to social and professional associations, but are forbidden the right to strike.




8. Judges may be periodically assessed by the Supreme Judicial Council on the basis of their professional performance, under the conditions and within the periods of time to be determined by law.



SECTION II. THE COURTS



Article 180. (Constitutional Court)




1. The Constitutional Court shall, in general be responsible for the administration of justice in legal and constitutional matters, under the terms of the Constitution and the law.




2. The Constitutional Court shall be responsible for:







a.
Assessing the constitutionality of any rules and other acts of the state;






b.
Providing a prior review of the constitutionality of the laws of parliament;






c.
Exercising jurisdiction in other legal and constitutional, electoral and party political matters, under the terms of the Constitution and the law;






d.
Assessing appeals against the constitutionality of the decisions of the various courts which have refused to apply particular rules on the grounds that they are unconstitutional;






e.
Assessing appeals against the constitutionality of rulings made by the various courts that have applied rules whose constitutionality has been questioned during the relevant proceedings






f.
The Constitutional Court shall be composed of a Bench of eleven members appointed from amongst jurists and judges, as follows:









a.
Four judges nominated by the President of the Republic, including the President of the Court;






b.
Four judges elected by the National Assembly by a two-thirds majority of the Members in full exercise of their office, including the Vice-President of the Court;






c.
Two judges elected by the Supreme Judicial Council;






d.
One judge elected by competitive submission of curricula, under the terms of the law.






3. Judges of the Constitutional Court shall be appointed for a non-renewable seven-year term and shall enjoy the same guarantees of independence, irremovability from office, impartiality and non-liability as judges from the other courts.



Article 181. (Supreme Court)




1. The Supreme Court shall be the senior body in common jurisdiction.




2. The Bench of the Supreme Court shall be appointed by the President of the Republic, on the recommendation of Supreme Judicial Council, following the competitive submission of curricula by judges, public prosecutors and jurists of recognised merit, under terms to be defined by law.




3. The President and Vice-President of the Supreme Court shall be appointed by the President of the Republic from amongst three candidates selected by two thirds of the Bench in full exercise of their office.




4. The Presiding Judge and Vice-President of the Supreme Court shall serve a seven-year, non-renewable term of office.




5. The organisation, responsibilities and functioning of the Supreme Court shall be established by law.



Article 182. (Supreme Military Court)




1. The Supreme Military Court shall be the highest body within the hierarchy of the military courts.




2. The Presiding Judge, Deputy Presiding Judge and the other members of the Bench of the Supreme Military Court shall be appointed by the President of the Republic from amongst the military judges.




3. The organisation, responsibilities and functioning of the Supreme Military Court shall be established by law.



Article 183. (Court of Auditors)




1. The Court of Auditors shall be the supreme supervisory body responsible for overseeing the legality of public finances and judging such accounts as the law may require to be submitted to it.




2. The Presiding Judge, Deputy Presiding Judge and the other members of the Bench of the Court of Auditors shall be appointed by the President of the Republic from amongst judges and non-judges for a single seven-year term of office.




3. The composition and responsibilities of the Court of Auditors shall be established by law.




4. A report on the work of the Court of Auditors shall be produced each year, submitted to the National Assembly and also forwarded to the various bodies which exercise sovereign power.



Article 184. (High Council of the Judicial Bench)




1. The High Council of the Judicial Bench shall be the highest body responsible for managing and disciplining the judicial Bench, and shall, in general, be responsible for:







a.
Assessing the professional ability of judges and taking disciplinary action against them;






b.
Proposing the appointment of judges to the Constitutional Court, under the terms of the Constitution and the law;






c.
Ordering investigations, inspections and enquiries into the legal services and proposing the necessary measures required to ensure their efficiency and improvement;






d.
Proposing the appointment of members of the Bench to the Supreme Court;






e.
Appointing, placing, transferring and promoting judges, unless other provisions exist in the Constitution and the law;






f.
Organising the competitive submission of curricula for assessing the judges of the Court of Auditors.






2. The High Council of the Judicial Bench shall be presided over by the President of the Supreme Court and shall be composed of the following:







a.
Three jurists appointed by the President of the Republic, at least one of which must be a judge;






b.
Five jurists appointed by the National Assembly;






c.
Ten judges elected by judges from amongst their peers.






3. The term of office for members of the High Council of the Judicial Bench referred to in paragraphs a), b) and c) of this Article shall be give years and shall be renewable for one further term, under the terms of the law.




4. The members of the High Council of the Judicial Bench shall enjoy the same immunities as the judges of the Supreme Court.



SECTION III. PUBLIC PROSECUTORS' OFFICE



Article 185. (Institutional autonomy)




1. The Public Prosecutor's Office shall be the essential body of the Attorney-General's Office in terms of the judicial function of the state and shall enjoy autonomy and its own status.




2. The autonomy of the Prosecutor's Office shall be characterised by the fact that it is bound by the criteria of legality and objectivity.




3. The judges of the Public Prosecutor's Office shall be accountable and shall form part of, and be subject to, a hierarchy, under the terms of the law.



Article 186. (Responsibilities)


The Public Prosecutor's Office shall be responsible for representing the state, defending democratic legality and the interests defined by law, promoting the penal procedure and conducting penal actions, under the terms of the law, specifically:







a.
Representing the state before the courts;






b.
Providing legal counsel for those who are incapacitated or absent and for minors;






c.
Promoting the penal procedure and conducting penal actions;






d.
Defender collective and various interests;






e.
Promoting the execution of judicial rulings;






f.
Directing the preparatory phase of penal procedures, without prejudice to the overseeing of fundamental guarantees for citizens by judges, under the terms of the law.





Article 187. (Status)




1. The requirements and rules for entry and promotion within the career structure for public prosecutors shall be based on curricula, professional merits and length of service, under the terms of the law.




2. Access to High Court positions shall be predominantly on the basis of merit determined by the competitive submission of curricula, open to judges and public prosecutors and other jurists of merit, under the terms decided by law.




3. Public prosecutors may not be transferred, suspended, retired or removed from office except in the cases prescribed in their statutes.




4. Public prosecutors shall be subject to the same incompatibilities and impediments as judges of the same rank and shall enjoy remuneration appropriate to the nature and exclusivity of their work.



Article 188. (Immunities)


Public prosecutors may only be imprisoned after being charged when the infraction is punishable with a prison sentence of more than two years, except in the case of flagrante delito involving a felony punishable with the same sentence.



Article 189. (Attorney-General's Office)




1. The Attorney-General's Office shall be the state body which represents the state, specifically by conducting penal actions, defending the rights of individuals and corporate bodies, defending the legality of the exercise of the judicial function and overseeing legality in the instructional phase of proceedings and in the implementation of penalties.




2. The Attorney-General's Office shall enjoy administrative and financial autonomy, under the terms of the law.




3. The Public Prosecutor's Office, Supreme Judicial Council of the Public Prosecutor's Office and the Military Prosecutor's Office shall be essential bodies of the Attorney-General's Office.




4. The Attorney General and Deputy Attorneys-General shall be appointed by the President of the Republic on the recommendation of Supreme Judicial Council of the Public Prosecutor's Office for five-year terms of office which may be renewed once.




5. The Assistant Attorneys-General shall represent the Public Prosecutor's Office before the Supreme Court, Constitutional Court, Court of Auditors and other High Courts.




6. Assistant Attorneys-General shall be appointed by the President of the Republic on the recommendation of Supreme Judicial Council of the Public Prosecutor's Office and the requirements shall be defined by law.




7. A report on the work of the Attorney-General's Office shall be drawn up each year, submitted to the National Assembly and forwarded to the other bodies that exercise sovereign power.



Article 190. (Supreme Judicial Council of the Public Prosecutor's Office)




1. The Supreme Judicial Council of the Public Prosecutor's Office shall be the highest body responsible for the management and regulation of public prosecutors and shall function in plenary sittings and on the Standing Committee.




2. The Supreme Judicial Council of the Public Prosecutor's Office shall be responsible for the assessment, appointment, placing, transfer and promotion of public prosecutors and for any disciplinary measures.




3. The Attorney-General shall preside over the Supreme Judicial Council of the Public Prosecutor's Office and it shall be composed of the following:







a.
The Deputy Attorneys-General;






b.
Members elected by public prosecutors from amongst their peers;






c.
Members appointed by the President of the Republic;






d.
Members elected by the National Assembly.






4. The term of office for members of the Supreme Judicial Council of the Public Prosecutor's Office referred to in paragraphs b), c) and d) of this Article shall last five years and shall be renewable once, under the terms of the law.



Article 191. (Military Prosecutor's Office)




1. The Military Prosecutor's Office shall be the organ of the Attorney-General's Office responsible for controlling and overseeing legality within the Angolan Armed Forces, the National Police Force and the security and internal law bodies, guaranteeing strict compliance with the law.




2. The organisation and functioning of the Military Prosecutor's Office shall be regulated by law.



SECTION IV. ESSENTIAL JUSTICE INSTITUTIONS



Article 192. (Ombudsman)




1. The Ombudsman shall be an independent public body whose purpose shall be to defend the rights, freedoms and guarantees of citizens ensuring, by informal means, the justice and legality of the public administration.




2. The Ombudsman and Deputy Ombudsman shall be elected by the National Assembly on the decision of two thirds of Members in full exercise of their office.




3. The Ombudsman and Deputy Ombudsman shall be sworn in by the President of the National Assembly for a five-year term of office which may be renewed once.




4. Citizens and corporate bodies may present the Ombudsman with complaints concerning acts or omissions by public authorities which they shall consider, with no powers of decision, submitting the necessary recommendations for the prevention and remedying of injustices to the appropriate bodies.




5. The activity of the Ombudsman shall be independent of the means for ruling on appeals or disputes provided for in the Constitution and the law.




6. It shall be the duty of public administration bodies and agents, citizens and other public collective bodies to cooperate with the work of the Ombudsman.




7. A report on the main complaints received and the recommendations made shall be drawn up each year, submitted to the Assembly and forwarded to the other bodies that exercise sovereign power.




8. The law shall establish the remaining functions and statutes of the Ombudsman and Deputy Ombudsman, in addition to the entire support structure known as the Ombudsman's Office.



Article 193. (Legal practice)




1. Legal practice is an essential institution in the administration of justice.




2. Lawyers serve justice and the rule of law, and shall be responsible for practicing legal consultancy and representation throughout national territory, as well as providing legal counsel, under the terms of the law.




3. The Bar Association shall be responsible for regulating access to the legal profession and for regulating the profession and legal representation, under the terms of the law and its statutes.



Article 194. (Guarantees for lawyers)




1. Lawyers shall enjoy immunity in their actions and in the legal representation procedures required in the exercise of their profession, within the limits enshrined in law.




2. The inviolability of documents required in the exercise of their profession shall be guaranteed, within the limits prescribed by law, and only searches, seizures, inventories of property and similar forms of investigation undertaken on the basis of a judicial ruling effected in the presence of the appropriate judge, lawyer and representative of the Bar Association shall be admissible, when they involve an illegal act punishable by a prison sentence of more than two years and a lawyer is implicated.




3. Lawyers shall have the right to communicate personally and confidentially with their clients even when the latter are imprisoned or detained in civil or military establishments.



Article 195. (Access to law and justice)




1. The Bar Association shall be responsible for providing legal aid, access to the law and legal representation at all jurisdictional levels.




2. The law shall regulate the organisation of the forms of legal aid, access to law and legal representation, as essential elements of the administration of justice, and the state must establish financial resources for these purposes.



Article 196. (Public defence)




1. The state shall ensure that the mechanisms for public defence are available to individuals with insufficient financial resources, with a view to providing legal aid and official legal representation at all levels.




2. The law shall regulate the organisation and functioning of public defence.



Article 197. (Justices of the peace)




1. Justices of the peace shall be permitted to resolve minor social conflicts.




2. The law shall regulate the organisation and functioning of justices of the peace.



TITLE V. PUBLIC ADMINISTRATION



CHAPTER I. GENERAL PRINCIPLES



Article 198. (Objectives and fundamental principles)




1. Under the terms of the Constitution and the law, the public administration shall pursue the public interest and must, in the course of its activities, be governed by the principles of equality, legality, justice, proportionality, impartiality, accountability, administrative probity and respect for public assets.




2. In pursuing the public interest, it must respect the rights and interests of individuals that are protected by law.



Article 199. (Structure of the public administration)




1. The public administration shall be structured on the basis of the principles of administrative simplification, bringing services closer to local people and administrative devolution and decentralisation.




2. The law shall establish the forms and levels of individual participation and administrative devolution and decentralisation, without prejudice to the powers of the Executive to manage, superintend and oversee the work of the public administration.




3. The law may create institutions and independent administrative bodies.




4. The organisation, functioning and duties of the independent administrative institutions shall be established by law.




5. Private bodies that exercise public powers shall be subject to inspection by public authorities, under the terms of the Constitution and the law.



Article 200. (Rights and guarantees of individuals under public administration)




1. Citizens shall have the right to be informed by the public administration of administrative processes that are liable to affect their legally protected rights and interests.




2. Citizens shall have he right to be informed by the administration of the progress of proceedings in which they have a direct interest, and learn of decisions that are taken with regard to them.




3. The interested individuals must be notified, in the form prescribed by law, of administrative acts, which shall require express justification when they affect legally protected rights and interests.




4. Individuals shall be guaranteed the right to access archives and administrative records, without prejudice to the legal provisions for security and defence matters, state secrecy, criminal investigation and personal privacy.



Article 201. (Local administration)




1. Local administration shall be exercised by decentralised bodies and shall aim to ensure, at local level, that the responsibilities and specific interests of the state administration are realised in the respective administrative division, without prejudice to the authority of the local authorities.




2. The Provincial Governor shall be the central administration representative in the respective province and shall, in general terms, be responsible for governing the province and ensuring the normal functioning of the local administration.




3. The Provincial Governor shall be appointed by the President of the Republic, to whom he shall be politically and institutionally accountable.




4. The organisation and functioning of local administration bodies shall be regulated by law.



CHAPTER II. NATIONAL SECURITY



Article 202. (Objectives and grounds for national security)




1. The state, with the involvement of citizens, shall be responsible for guaranteeing national security, observing the Constitution, the law and any international instruments to which Angola is a party.




2. The objective of national security shall be to guarantee and safeguard national independence and sovereignty, territorial integrity, the democratic state based on the rule of law, liberty and the defence of the territory against any threats or attacks, as well as achieving cooperation for national development and contributing towards international peace and security.




3. The organisation and functioning of the national security system shall be regulated by law.



Article 203. (Right to national security and legitimate defence)


The Republic of Angola shall act using all appropriate legitimate means to preserve national security and shall reserve the right to resort to legitimate force to restore peace and public order, in compliance with the Constitution, the law and international law.



Article 204. (State of constitutional need)




1. Within the context of preserving national security and maintaining public order, the President of the Republic may declare, according to the demands of particular situations, constitutional states of need, under the terms of the Constitution and the law.




2. Constitutional states of need shall be states of war, state of siege or states of emergency, which shall be effective from the time they are declared until they are formally ended.




3. States of war, siege or emergency shall be regulated by law.



Article 205. (Restrictions on the exercise of rights)


Strictly to the extent required by the specific demands of the functions in question, the law may impose restrictions on the right to stand for election and the exercise of the rights of expression, meeting, demonstration, association and petition and other similar rights for serving national security agents, namely military personnel, police officers and agents.



CHAPTER III. NATIONAL DEFENCE AND THE ARMED FORCES



Article 206. (National defence)




1. The objectives of national defence shall be to guarantee the defence of national sovereignty and independence, territorial integrity and constitutional powers and, through these, law and order, ensuring the freedom and security of the population against acts of aggression and any other type of external or internal threat and the development of missions in the public interest, under the terms of the Constitution and the law.




2. The organisation and functioning of national defence shall be established by law.



Article 207. (The Angolan Armed Forces)




1. The Angolan Armed Forces shall be the permanent, regular and non-partisan national military institution entrusted with the military defence of the country, organised on a hierarchical basis and owing discipline and obedience to the appropriate sovereign bodies under the supreme authority of the President of the Republic and Commander-in-Chief, under the terms of the Constitution and the law, and any international conventions to which Angola may be a party.




2. The Angolan Armed Forces shall be composed exclusively of Angolan citizens and shall possess a single organisational structure for the whole of national territory.




3. The law shall regulate the organisation, functioning, discipline, training and employment of the Angolan Armed Forces in peacetime and in times of crisis and conflict.



Article 208. (Defence of the nation and military service)




1. The defence of the nation and citizens' rights shall be a right and a fundamental duty of all Angolans.




2. Military service shall be regulated by law, which shall establish its forms, nature and content.



CHAPTER IV. GUARANTEE OF ORDER AND THE NATIONAL POLICE FORCE



Article 209. (Guarantee of order)




1. The objective of the guarantee of order is to defend public peace and security, ensure and protect institutions, citizens and their respective property and fundamental rights and freedoms against violent or organised crime and other types of threats or risks, with strict respect for the Constitution, the laws and any international conventions to which Angola may be a party.




2. The organisation and functioning of the bodies which ensure public order shall be established by law.



Article 210. (National Police Force)




1. The National Police Force shall be the national, permanent, regular and nonpartisan police institution, organised on a hierarchical basis and in terms of the discipline required for the protection and safety of the country by the police force, with strict respect for the Constitution, the laws and any international conventions to which Angola may be a party.




2. The National Police Force shall be composed exclusively of Angolan citizens and shall possess a single organisational structure for the whole of national territory.




3. The law shall regulate the organisation and functioning of the National Police Force.



CHAPTER V. PRESERVATION OF STATE SECURITY



Article 211. (Preserving the security of the state)




1. The objective of preserving the security of the estate shall be to safeguard the democratic state based on the rule of law against violent or organised crime and other types of threats or risks, with respect for the Constitution, the laws and any international conventions to which Angola may be a party.




2. The preservation of state security shall include the institutional elements of the state intelligence and security bodies.




3. The organisation and functioning of the preservation of state security shall be established by law.



Article 212. (State intelligence and security bodies)




1. The state intelligence and security bodies shall be entrusted with producing intelligence and analysis and adopting state intelligence and security measures required to preserve the democratic state based on the rule of law and public peace.




2. The law shall regulate the organisation, functioning and oversight of the intelligence and security services.



TITLE VI. LOCAL GOVERNMENT



CHAPTER I. GENERAL PRINCIPLES



Article 213. (Autonomous local government bodies)




1. The democratic organisation of the state at local level shall be structured on the basis of the principle of political and administrative decentralisation, which shall include forms of local government organisation, under the terms of this Constitution.




2. The forms of local government organisation shall include local authorities, the institutions of the traditional authorities and other specific forms of citizen participation, under the terms of the law.



Article 214. (Principle of local autonomy)




1. Local autonomy shall include the right and effective capacity of the local authorities to manage and issue regulations for local public matters, under the terms of the Constitution and the law, on their own account and in the interests of the respective local populations.




2. The right referred to in the previous point shall be exercised by the local authorities, under the terms of the law.



Article 215. (Scope of local autonomy)




1. The financial resources of local authorities must be proportional to the responsibilities prescribed in the Constitution or by law and to the development programmes that have been approved.




2. It shall be established by law that part of local authority financial resources must come from local revenue and taxes.



Article 216. (Local authority guarantees)


Local authorities shall have the right to lodge a legal appeal to ensure the free exercise of their duties and respect for the principles of local autonomy enshrined in the Constitution or in law.



CHAPTER II. LOCAL AUTHORITIES



Article 217. (Local authorities)




1. Local authorities shall be corporate territorial bodies corresponding to groupings of residents in certain divisions of national territory which shall ensure and pursue the specific interests of the local area through their own bodies, representing the respective local populations.




2. The organisation and functioning of the local authorities and the responsibilities of their bodies shall be regulated by law, in accordance with the principle of administrative decentralisation.




3. The law shall define local authority assets and shall establish a system for local finance with the aim of ensuring that public resources are shared fairly between the state and the local authorities, inequalities amongst local authorities are corrected as necessary, the revenue is appropriately collected and spending limits are adhered to.




4. Local authorities shall enjoy their own regulatory powers, under the terms of the law.



Article 218. (Categories of local authority)




1. Local authorities shall be organised into municipalities.




2. Local authorities may be created at supra-municipal level, taking specific cultural and historical features and levels of development into consideration.




3. The law may also establish, in accordance with specific conditions, other infra-municipal scales for the territorial organization of autonomous local government.



Article 219. (Responsibilities)


Under the terms of the law, local authorities shall have responsibilities in the spheres of education, health, energy, water, rural and urban facilities, heritage, culture and science, transport and communications, leisure time and sporting activities, housing, social services, civil defence, the environment and basic sanitation, consumer rights, the promotion of economic and social development, town and country planning, the municipal police force, decentralised cooperation and twinning.



Article 220. (Local authority bodies)




1. Local authority organisations shall comprise an Assembly with decision making powers, a collegiate executive body and a President.




2. The Assembly shall be composted of local representatives elected by the universal, equal, free, direct, secret and periodic suffrage of the citizens who comprise the electorate in the respective local authority area, in accordance with the system of proportional representation.




3. The collegiate executive body shall be composed of a President and the secretaries he appoints, all of whom shall be accountable to the local government Assembly.




4. The Chair of the local authority executive body shall be the first candidate on the list that received the most votes for the Assembly.




5. Nominations for election to local authority bodies may be submitted by political parties, either individually or as coalitions, or by groups of registered electors, under the terms of the law. (Projects B and C - approved by consensus)



Article 221. (Administrative supervision)




1. Local authorities shall be subject to administrative supervision by the Executive.




2. The administrative supervision of local authorities shall consist of verification of the compliance of local authority bodies with the law and shall be exercised under the terms of the law.




3. Local authority bodies, even if elected, may only be dissolved for serious illegal acts or omissions.




4. Local authorities may legally challenge any illegalities committed by the supervisory body in the exercise of its supervisory powers.



Article 222. (Solidarity and cooperation)




1. With encouragement from the state, local authorities must promote solidarity with each other on the basis of their specific characteristics, with the aim of reducing local and regional imbalances and imbalances in national development.




2. The law shall guarantee the forms of cooperation and organisation which local authorities may adopt in order to pursue common interests, which shall be endowed with their own attributions and responsibilities.



CHAPTER III. INSTITUTIONS OF THE TRADITIONAL AUTHORITIES



Article 223. (Recognition)




1. The state shall recognise the status, role and functions of the institutions of the traditional authorities founded in accordance with customary law which do not contradict the Constitution.




2. Recognition of the institutions of the traditional authorities shall oblige public and private entities to respect, in their relations with these institutions, the values and norms of customary law that are observed within traditional political and community organisations and do not conflict with the Constitution or the dignity of the human person.



Article 224. (Traditional authorities)


The traditional authorities shall be the entities which personify and exercise power within the respective political and community organisations, in accordance with the values and norms of customary law and respecting the Constitution and the law.



Article 225. (Attributions, responsibilities and organisation)


The attributions, responsibilities, organisation, system of control, liability and assets of the institutions of the traditional authorities, their institutional relations with state local administration and local authority administration bodies and the types of traditional authorities shall be regulated by law.



TITLE VII. GUARANTEES OF THE CONSTITUTION AND CONTROL OF CONSTITUTIONALITY



CHAPTER I. REVIEW OF CONSTITUTIONALITY



SECTION I. GENERAL PRINCIPLES



Article 226. (Constitutionality)




1. The validity of laws and the various acts of the state, the public administration and the local authorities shall depend on their compliance with the Constitution.




2. Laws or acts which violate the principles and norms enshrined in this Constitution shall be unconstitutional.



Article 227. (Objective of review)


All acts which constitute violations of constitutional principles and norms shall be subject to a review of their constitutionality, specifically:







a.
Legislation;






b.
International treaties, conventions and agreements;






c.
Revisions of the Constitution;






d.
Referenda.





SECTION II. ABSTRACT PRIOR REVIEW



Article 228. (Prior review of constitutionality)




1. The President of the Republic may ask the Constitutional Court to conduct a prior review of the constitutionality of any rule contained in legislation that has been submitted for enactment, any international treaty submitted to him for ratification or any international agreement sent to him for signature.




2. One tenth of the Members of the National Assembly in full exercise of their office may also request a prior review of the constitutionality of any rule contained in legislation that has been submitted for enactment




3. A prior review of constitutionality must be requested within twenty days of reception of the legislation in question.




4. The Constitutional Court must pronounce within forty-eight days, which may be reduced due to urgency if so requested by the President of the Republic or one tenth of the Members of the Assembly in full exercise of their office.



Article 229. (Effect of prior review)




1. Legislation for which a prior review of constitutionality has been requested from the Constitutional Court may not be enacted, signed or ratified before the Constitutional Court has delivered its ruling.




2. If the Constitutional Court declares that any rule contained in a piece of legislation, treaty, convention or international agreement is unconstitutional, it must be vetoed by the President of the Republic and returned to the body which had approved it.




3. In cases provided for under the previous point, the legislation, treaty, convention or international agreement may not be enacted, ratified or signed, as appropriate, unless the body that passed it expunges the rule that has been deemed unconstitutional.




4. If the legislation, treaty, convention or international agreement is reformulated, the President of the Republic or the Members who had contested its constitutionality may request a prior review of the constitutionality of any of its rules.



SECTION III. EX-POST ABSTRACT CONTROL



Article 230. (Legitimacy)




1. The Constitutional Court shall consider and shall declare with generally binding force the unconstitutionality or otherwise of any rule.




2. The following may request a declaration of unconstitutionality from the Constitutional Court:







a.
The President of the Republic;






b.
One tenth of the Members of the Assembly of the Republic in full exercise of their office;






c.
Parliamentary Groups;






d.
The Attorney-General;






e.
The Ombudsman;






f.
The Bar Association of Angola.





Article 231. (Effects of abstract review)




1. A declaration of unconstitutionality with generally binding force shall be effective from the date on which the rule that has been declared unconstitutional came into force and shall lead to the revalidation of the rule that has been revoked.




2. However, in the case of unconstitutionality due to an infraction of a subsequent constitutional rule, the declaration shall only be effective from the date on which the latter comes into force.




3. Rulings in cases that have already been tried shall stand, save when the Constitutional Court rules to the contrary in relation to rules concerning penal or disciplinary matters or administrative offences and their contents were less favourable to the defendant.




4. When required for the purposes of legal certainty, reasons of fairness or matters of exceptionally important public interest, which must be duly justified, the Constitutional Court may rule that the scope of the effects of the unconstitutionality or illegality shall be more restricted than those provided for in Points 1 and 2 of this Article.



Article 232. (Unconstitutionality by omission)




1. The President of the Republic, one fifth of the Members in full exercise of their office and the Attorney-General may request the Constitutional Court to rule on unconstitutionality by omission.




2. Whenever the Constitutional Court determines unconstitutionality by omission it shall inform the appropriate legislative body in order to enable it to amend the omission.



CHAPTER II. REVISION OF THE CONSTITUTION



Article 233. (Initiative for revision)


The President of the Republic or one third of the Members of the National Assembly in full exercise of their office shall be responsible for initiating a revision of the Constitution.



Article 234. (Passage and enactment)




1. Alterations to the Constitution shall be approved by a two-thirds majority of Members in full exercise of their office.




2. The President of the Republic shall not refuse to enact the Constitutional revision law, although he shall have the authority to request a prior review by the Constitutional Court.




3. Alterations to the Constitution which are approved shall be collected together in a single revision law.




4. The new text of the Constitution shall be published together with the revision law.



Article 235. (Time limits)




1. The National Assembly may review the Constitution five years after it has come into force or five years after the last ordinary revision.




2. The National Assembly may assume extraordinary revision powers at any time, on the basis of a decision by a two-thirds majority of Members in full exercise of their office.



Article 236. (Material limits)


Alterations to the Constitution must respect:







a.
The dignity of the human person;






b.
National independence, territorial integrity and unity;






c.
The republican nature of the government;






d.
The unitary nature of the state;






e.
Essential core rights, freedoms and guarantees;






f.
The state based on the rule of law and pluralist democracy;






g.
The secular nature of the state and the principle of the separation of church and state;






h.
Universal, direct, secret and periodic suffrage in the election of officeholders to sovereign and local authority bodies;






i.
The independence of the courts;






j.
The separation and interdependence of the bodies that exercise sovereign power;






k.
Local autonomy.





Article 237. (Circumstantial limits)


No alterations may be made to the Constitution during a state of war, siege or emergency.



TITLE VIII. FINAL AND TRANSITIONAL PROVISIONS



Article 238. (Entry onto force)


The Constitution of the Republic of Angola shall come into force on the date of its publication in the Didrio da Republic (Official Gazette), without prejudice to the provisions contained in the Articles which follow.



Article 239. (Force of previous laws)


The ordinary law that existed prior to the Constitution coming into force shall be maintained provided that it does not contradict the Constitution.



Article 240. (National Assembly)


The terms of office for serving Members of the National Assembly on the date on which the Constitution of the Republic of Angola comes into force shall be maintained until the Members elected under the terms of this Constitution take up office.



Article 241. (President of the Republic)




1. The serving President of the Republic on the date on which the Constitution of the Republic of Angola comes into force shall remain in office until the President of the Republic elected under the terms of this Constitution is inaugurated.




2. From the time when this Constitution comes into force, the President of the Republic shall exercise executive power, namely the right to appoint his aides and carry out other duties on the basis of the rules and principles contained in this Constitution.




3. The organisation and functioning of the state administration and the indirect and autonomous state authorities must be adjusted to the provisions contained in this Constitution.



Article 242. (Gradualism)




1. The effective institutionalisation of local authorities shall obey the principle of gradualism.




2. The appropriate state bodies shall determine by law opportunities for its creation, the gradual enlargement of responsibilities, the level of supervision and the transition between the local administration and the local authorities.



Article 243. (Deferred appointment of members of the Bench)


High Court judges must be appointed in such a way as to prevent their total simultaneous replacement.



Article 244. (Amnesty)


There shall be an amnesty for military crimes, crimes against state security and other related crimes, together with crimes committed by military personnel and agents of the security and public order forces committed in any form within the context of the political and military conflict which ended in 2002.



ANNEX I. THE NATIONAL FLAG


The National Flag shall display two colours in horizontal bands. The upper band shall be bright red and the lower one black and they shall represent:







a.
Bright red - The blood shed by Angolans during the period of colonial oppression and the national liberation struggle and in defence of the country;






b.
Black - The African continent.




In the centre there shall be a design composed of a segment of a cog wheel, symbolising the workers and industrial production, a machete, symbolizing the peasants, agricultural production and the armed struggle, and a star, symbolizing international solidarity and progress.


The cog wheel, the machete and the star shall be yellow, symbolizing the country's wealth.



ANNEX II. THE NATIONAL INSIGNIA


The insignia of the Republic of Angola shall be composed of a segment of a cog wheel and sheaves of maize, coffee and cotton, representing the workers and industrial production, the peasants and agricultural production, respectively .


At the foot of the design, an open book shall represent education and culture, and the rising sun shall represent the new country. In the centre there shall be a machete and a hoe symbolising work and the start of the armed struggle. At the top there shall be a star symbolising international solidarity and progress.


Below the emblem there shall be a golden band with the inscription 'ANGOLA'.



ANNEX III. THE NATIONAL ANTHEM


National Anthem of the Republic of Angola


Forward, Angola "


O Fatherland, we shall never forget


The heroes of the Fourth of February


O Fatherland, we salute your sons


Who died for our independence


We honour the past and our history


As by our work we create the new man


We honour the past and our history


As by our work we create the new man


Forward, Angola,


Revolution through the power of the people


A united country, freedom


One people, one nation


Forward, Angola,


Revolution through the power of the people


A united country, freedom


One people, one nation


Let us raise our free voices


To the glory of the African people


March on, Angolan fighters


In solidarity with the oppressed


Fighting proudly for peace


With the world's progressive forces


Fighting proudly for peace


With the world's progressive forces


Forward, Angola,


Revolution through the power of the people


A united country, freedom


One people, one nation


Forward, Angola,


Revolution through the power of the people


A united country, freedom


One people, one nation

